ICJ_120_TerritorialDispute-CaribbeanSea_NIC_HND_2007-10-08_JUD_01_ME_04_EN.txt.                                                                                 782




      DISSENTING OPINION OF JUDGE AD HOC TORRES
                      BERNÁRDEZ

[Translation]

   Introduction — I. The territorial dispute : A. The applicable law for deter-
mining sovereignty over the disputed islands : uti possidetis juris, post-colonial
effectivités and acquiescence ; B. The decision in the Judgment and post-colonial
effectivités ; C. Honduras’s uti possidetis juris in the disputed islands ; D. “Adja-
cency” relied on by Nicaragua ; E. Acquiescence by Nicaragua ; F. Conclu-
sion — II. Delimitation of the maritime areas by a single maritime boundary :
A. The rejection of the “traditional maritime boundary” claimed by Honduras ;
B. Non-application by the Judgment of succession to the territorial waters from
the colonial period under uti possidetis juris ; C. The ex novo delimitation of
maritime areas effected by the Judgment : 1. The Parties’ maritime claims and
the question of defining the “area in dispute” ; 2. The law applicable to maritime
delimitation ; 3. Areas to be delimited and the methodology adopted by the
Judgment : the abandonment of equidistance and delimitation in stages in favour
of the bisector method ; 4. The bisector in the Judgment and its construction
(coastal fronts) ; 5. Application of equidistance to the delimitation around the
islands ; 6. The demarcation by the Mixed Commission of 1962 and the starting-
point of the single maritime boundary ; 7. The endpoint of the single maritime
boundary, bilateral treaties and third States ; 8. Conclusion.


                                  INTRODUCTION

   1. I have voted in favour of the decision in the Judgment to the effect
that sovereignty over Bobel Cay, Savanna Cay, Port Royal Cay and
South Cay lies with the Republic of Honduras (subparagraph (1) of the
operative clause), as it is my view — in the light of the oral arguments, as
well as the evidence and information submitted by the Parties — that
these islands, all lying north of the 15th parallel, belong to Honduras for
three reasons : (a) Honduras possesses a legal title to the islands pursu-
ant to the uti possidetis juris position in 1821, which applies as between
the Parties ; (b) the post-colonial effectivités exercised by Honduras à
titre de souverain over the islands and in the territorial sea around them
and the absence of effectivités of Nicaragua ; and (c) Nicaragua’s acqui-
escence in Honduras’s sovereignty over the islands until the belated asser-
tion of a claim in the Memorial filed by the Applicant in the present
proceedings on 21 March 2001.
   2. Thus, in my view, the legal basis for Honduras’s sovereignty over
the islands is threefold. However, according to the reasoning set out in
the Judgment, Honduran sovereignty over the islands is based solely on
the post-colonial effectivités. As is explained in that reasoning, the major-
ity deems that the evidence is insufficient to allow for ascertaining which

                                                                                127

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    783

of the two Parties inherited the Spanish title to the islands by operation
of the principle of uti possidetis juris, and that there is no proof of any
acquiescence by Nicaragua in Honduras’s sovereignty over the islands. I
disagree with the negative findings of the majority in these respects,
whilst agreeing that Honduras also has sovereignty over the islands based
on the post-colonial effectivités.
   3. It follows that the discussion below concerning the “territorial dis-
pute” is the statement of a separate, rather than a dissenting, opinion.
The reason why the present opinion is a “dissenting opinion” lies else-
where, namely in the “maritime delimitation”, because on this latter sub-
ject I am in utter disagreement, save on one point, with the majority’s
decisions and supporting reasoning, and this explains my vote against
subparagraphs (2) and (3) of the operative clause of the Judgment.

   4. The point in question, and I acknowledge its importance, concerns
the delimitation of the territorial sea surrounding the islands effected by
the Judgment, as this delimitation is in full accord with the relevant pro-
visions of the 1982 United Nations Convention on the Law of the Sea, in
force between the Parties. Had there been a separate vote on that section
of the single maritime boundary, I would have voted in favour of it. Thus
my vote against subparagraph (3) as a whole must be understood as a
qualified one, since I fully endorse the route of the delimitation line
around the islands.
   5. Finally, I voted in favour of subparagraph (4) of the operative
clause, as I am of the opinion, given the circumstances of the case, that
the best solution is for the Parties to agree on the course of the delimita-
tion line in the territorial seas between the endpoint of the land boundary
established by the 1906 Arbitral Award and the starting-point of the sin-
gle maritime boundary determined by the present Judgment.


                       I. THE TERRITORIAL DISPUTE

A. The Applicable Law for Determining Sovereignty over the Disputed
        Islands : Uti Possidetis Juris, Post-colonial Effectivités
                           and Acquiescence
   6. Confronted with repeated attempts by the Applicant to have the
island dispute settled through the application of the law of the sea, the
Judgment rightly reaffirms that the question of sovereignty over the four
islands in dispute, located north of the 15th parallel, must be resolved in
accordance with international law on the acquisition of land territories.
And, in that field, it is no longer possible to question the role of the prin-
ciple of uti possidetis juris, as the dispute over the islands can be traced
back to the decolonization which took place in 1821 in Central America,
when the Republic of Nicaragua and the Republic of Honduras pro-
claimed their independence from Spain. Simple geographic adjacency,

                                                                          128

                   DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    784

post-colonial effectivités and acquiescence were also relied upon by one
or other of the Parties as a basis for legal title to the islands in dispute.


     B. The Decision in the Judgment and Post-colonial Effectivités
   7. According to the Judgment, the post-colonial effectivités demon-
strated by Honduras attest to the intent and will of the Respondent to act
à titre de souverain and constitute in the present case a sufficient and
effective manifestation of State authority over the four islands. In con-
trast, the Court found no evidence of any intent or will on the part of
Nicaragua to act à titre de souverain with regard to the disputed islands,
nor any evidence of the effective exercise or demonstration of its author-
ity over any one of the four islands concerned.
   8. The Judgment’s finding is based on generally accepted principles
articulated in the Permanent Court’s decision in the case concerning the
Legal Status of Eastern Greenland, and on the present Court’s recent
jurisprudence on the subject of small islands that are intermittently
inhabited, uninhabited or of slight economic importance (Qit’at Jaradah ;
Pulau Ligitan and Pulau Sipadan).
   9. I subscribe wholeheartedly to that finding, since the evidence pre-
sented to the Court of post-colonial effectivités concerning the islands
weighs heavily in favour of Honduras. While the various evidentiary
offerings are variable in number and probative value, as a whole they
provide ample proof of Honduras’s intent and will to act à titre de sou-
verain and of the effective exercise and manifestation of its authority over
the islands and in the adjacent waters. Confronted with the Respondent’s
post-colonial effectivités, the Applicant was unable to prove the existence
of a single Nicaraguan post-colonial effectivité in respect of the contested
islands.
   10. Moreover, in the circumstances of the present case, the fact that
Honduras obtained title to the islands by a process of acquisition based
on post-colonial effectivités — in other words, separately from the situa-
tion arising from the uti possidetis juris of 1821 — can hardly give rise to
any conflict with the holder of a title based on uti possidetis juris, since
Nicaragua is just as lacking in post-colonial effectivités in the islands as it
is in title by way of uti possidetis juris.


       C. Honduras’s Uti Possidetis Juris in the Disputed Islands
   11. Upon independence, the Parties freely accepted the uti possidetis
juris principle, which had been formulated a few years earlier following a
political initiative by Simon Bolivar. It was supposed to act as an objec-
tive criterion to facilitate the peaceful settlement of the territorial issues
already outstanding at the time or which could arise in the future for the
new Republics. Both the Republic of Honduras and the Republic of

                                                                           129

                 DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                 785

Nicaragua declared themselves to be successor States to the Spanish
Crown with regard to the former Spanish colonial administrative unit on
whose territory they were respectively established — namely the former
province of Honduras for the Republic of Honduras and the former
province of Nicaragua for the Republic of Nicaragua — initially as con-
stituent Republics of the Federal Republic of Central America. The dis-
solution of the Federation in 1838-1840 did not lead to any territorial
changes for either of the Parties to the present case.

   12. The province of Honduras and the province of Nicaragua were
both, prior to 1821, part of the same, broader colonial administrative
unit, the Captaincy-General of Guatemala, which in turn was part of the
Vice-Royalty of New Spain (Mexico). As was observed in the Arbitral
Award made on 23 December 1906 by Alfonso XIII, the King of Spain,
in the border dispute between Honduras and Nicaragua :

    “the Spanish provinces of Honduras and Nicaragua were gradually
    developing by historical evolution in such a manner as to be finally
    formed into two distinct administrations (intendencias) under the
    Captaincy-General of Guatemala by virtue of the prescriptions of
    the Royal Regulations of Provincial Intendants of New Spain of
    1786, which were applied to Guatemala and under whose régime
    they came as administered provinces till their emancipation from
    Spain in 1821” (United Nations, Reports of International Arbitral
    Awards (RIAA), Vol. XI, p. 112).
   13. On succeeding to independence, the Republic of Honduras and the
Republic of Nicaragua incorporated the uti possidetis juris principle into
their respective constitutions and into their treaties. Thus, for example,
Article II, paragraph 3, of the Gámez-Bonilla Treaty of 7 October 1894 —
the basis of the delimitation carried out in 1900-1904 by the Mixed Com-
mission established by Article I of that Treaty and, later, of that estab-
lished by the Arbitral Award made by the King of Spain on 23 Decem-
ber 1906 — pithily expresses the very core of the uti possidetis juris
principle as follows :
      “It is to be understood that each Republic is owner of the territory
    which at the date of independence constituted, respectively, the
    provinces of Honduras and Nicaragua.” (Arbitral Award Made by
    the King of Spain on 23 December 1906 (Honduras v. Nicaragua),
    Judgment, I.C.J. Reports 1960, p. 199.)

                                    *
  14. During the nineteenth century and the first half of the twentieth
century, uti possidetis juris was viewed by European legal scholars as a
regional doctrine or principle specific to relations between the Latin
American republics alone, with, in Europe, considerable resistance to

                                                                      130

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                   786

universal application of the principle as a positive norm of general interna-
tional law. Certain scholarly criticisms made at the time of the Award of
30 June 1865 by Isabella II, the Queen of Spain, in the Aves Island case
between the Netherlands and Venezuela reflect very accurately such sen-
timent (see P. Lapradelle et Politis, Recueil des arbitrages internationaux,
Vol. 2, pp. 404-421).
   15. At the same time, a number of arbitral awards rejected arguments
which, in the final analysis, were based on the uti possidetis juris princi-
ple, in favour of alleged effectivités as far-fetched as they were limited,
such as declaring sovereignty over an island from aboard a merchant ship
cruising some half a mile off the island in question, without leaving any
sign of sovereignty on the island (see the Arbitral Award of 28 Janu-
ary 1931 concerning the dispute between France and Mexico regarding
sovereignty over Clipperton Island, Revue générale de droit international
public, 1932, Vol. 39, pp. 129-132). Even much more recently, in the Bea-
gle Channel case between Argentina and Chile (1977), an arbitral tribunal
composed of Members of the International Court of Justice characterized
uti possidetis juris as a “doctrine” and not a “principle” (United Nations,
RIAA, Vol. XXI, p. 81, para. 9).

   16. However, once the intangibility of boundaries inherited upon
decolonization had gained general acceptance among African States, rec-
ognition of the principle of uti possidetis juris became so widespread that
in 1986 a Chamber of the International Court of Justice was able to
state :
    “Uti possidetis . . . is therefore a principle of a general kind which is
    logically connected with this form of decolonization wherever it
    occurs.” (Frontier Dispute (Burkina Faso/Republic of Mali), Judg-
    ment, I.C.J. Reports 1986, p. 566, para. 23.)
In 1992, another Chamber of the Court was prompted to apply the uti
possidetis juris principle in the Land, Island and Maritime Frontier Dis-
pute (El Salvador/Honduras : Nicaragua intervening)), at the same time
clarifying a number of questions of interest, in particular regarding the
territorial, island and maritime scope of the principle and the inherent
consequences of its application by international courts and tribunals
(Judgment, I.C.J. Reports 1992, p. 351). In 1994, in the Territorial Dis-
pute (Libyan Arab Jamahiriya/Chad) case, the two Parties were in agree-
ment that, by virtue of the uti possidetis juris principle, Chad and Libya
inherited the frontiers resulting from colonization by France and Italy
respectively.
   17. More recently, in 2005, the principle was applied by another
Chamber of the Court in the case concerning the Frontier Dispute (Benin/
Niger) (Judgment, I.C.J. Reports 2005, p. 90). Elsewhere, in the case
concerning Maritime Delimitation and Territorial Questions between
Qatar and Bahrain (Qatar v. Bahrain) (Merits, Judgment, I.C.J.
Reports 2001, p. 40), Bahrain also raised the uti possidetis juris principle

                                                                         131

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                   787

in respect of the island part of the dispute, but there was no need for the
Court to apply it because the case did not involve State succession. Fur-
thermore, over recent decades, the practical usefulness of the principle
has given rise to legal writings in favour of extending its application to
cases of State succession other than those resulting from decolonization
(for example, situations arising from the dissolution of a federal State).
   18. However, that kind of problem does not arise in the present case,
which concerns a precise instance of decolonization : the succession of
States which took place on 15 September 1821, when the former Spanish
provinces of Honduras and Nicaragua became independent sovereign
States.

                                     *
   19. The Judgment confirms that uti possidetis juris is no longer one of
those regional norms whose substance and existence must be demon-
strated by the party relying on it. While the Court thus recognizes (juris
novit curiae) uti possidetis juris as a principle of general international
law, the present Judgment also confirms the difficulties still encountered
in applying that principle to a particular area when the internal law
referred to by the Latin genitive juris is an historical jus such as that
which the Spanish Crown applied in America over more than three cen-
turies.
   20. The Judgment also confirms that the uti possidetis juris principle
refers to a notion of possession understood as possession of a right or
legal title established within the legal order of the predecessor State,
regardless of whether the territory in question was occupied or not. Fur-
thermore, according to the Judgment, the uti possidetis juris principle is
just as relevant to seeking title to a territory as it is to determining the
position of boundaries, which is in accordance with practice. In other
words, it covers disputes over delimitation in the strict sense as well as
those as to the holder of title to a particular land, island or maritime area
(disputes over attribution).

  21. The uti possidetis juris principle is thus perfectly applicable to
determining sovereignty over the disputed islands in the present case, as
expressed in the Judgment as follows :
       “If the islands are not terra nullius, as both Parties acknowledge
    and as is generally recognized, it must be assumed that they had
    been under the rule of the Spanish Crown. However, it does not nec-
    essarily follow that the successor to the disputed islands could only
    be Honduras, being the only State formally to have claimed such
    status.” (Judgment, para. 158.)


                                     *
                                                                         132

                   DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                     788

   22. It is from this point — i.e., the issue of whether Spain had attrib-
uted the disputed islands to the province of Honduras or to that of Nica-
ragua — that my views part company with those of the majority. Our
differences thus concern the production of evidence of such attribution
and, in particular, how such evidence can be better appreciated in the
light of the nature of the original title of the Spanish Crown in its Ameri-
can territories and the characteristics and goals of its American legisla-
tion.
   23. In this respect, it is appropriate to bear in mind what was said by
a Chamber of the Court in 1992 :
     “it has to be remembered that no question of international bounda-
     ries could ever have occurred to the minds of those servants of the
     Spanish Crown who established administrative boundaries ; uti pos-
     sidetis juris is essentially a retrospective principle, investing as inter-
     national boundaries administrative limits intended originally for
     quite other purposes” (Land, Island and Maritime Frontier Dispute
     (El Salvador/Honduras ; Nicaragua intervening), Judgment, I.C.J.
     Reports 1992, p. 388, para. 43).
   24. Where the uti possidetis juris position must be proved retroac-
tively, it is not always possible to obtain legislative or like documents
specifying the ownership or extent of the territories in question or show-
ing the exact location of provincial boundaries. It then becomes neces-
sary, in attempting to reconstruct the position, to take into consideration
all the evidence and additional information made available through his-
torical and logical interpretation. I would add that evidence in respect of
the territorial facet of uti possidetis juris is often very useful in clarifying
the delimitation aspect and vice versa.
   25. However, in the present case, identifying and proving title to the
disputed islands pursuant to uti possidetis juris is greatly facilitated by
the fact, in particular, that the King of Spain defined as follows the ter-
ritories of the provinces of Nicaragua and Honduras on the eve of inde-
pendence in the reasoning supporting his Arbitral Award of 23 Decem-
ber 1906, made on the basis of the principle of uti possidetis juris as set
out in the Gámez-Bonilla Treaty of 1894 :

  Province of Nicaragua
        “[O]n the organization of the Government and Administration of
     Nicaragua in accordance with the Royal Administrative Statutes of
     1786 it consisted of the five districts of Leon, Matagalpa, El Realejo,
     Subtiaga, and Nicoya, not comprising in this division nor in that
     proposed in 1788 by the Governor and Intendant Don Juan de Ayssa
     territories to the north and west of Cape Gracias a Dios, which are
     at the present day claimed by the Republic of Nicaragua, there being
     no record either that the jurisdiction of the diocese of Nicaragua
     reached to that Cape, and whereas it is worthy of note that the last

                                                                            133

               DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                789

  Governor and Intendant of Nicaragua, Don Miguel González Sara-
  via, in describing the province which had been under his rule in his
  book Bosquejo Político Estadístico de Nicaragua, published in
  1824 stated that the divisionary line of said Province on the north
  runs from the Gulf of Fonseca on the Pacific to the River Perlas on
  the Northern Sea (Atlantic).
     [T]he Commission of investigation has not found that the expand-
  ing influence of Nicaragua has extended to the north of Cape Gra-
  cias a Dios, and therefore not reached Cape Camarón ; and that in
  no map, geographical description or other document of those exam-
  ined by said Commission is there any mention that Nicaragua had
  extended to said Cape Camarón, and there is no reason therefore to
  select said Cape as a frontier boundary with Honduras on the Atlan-
  tic Coast, as is claimed by Nicaragua.” (Recueil international des
  traités du XXe siècle, Descamps et Renault, 1906, pp. 1033-1034 ;
  English translation of the Award Made by the King of Spain, as
  appeared in British and Foreign State Papers, Vol. 100, 1906-1907,
  quoted in I.C.J. Pleadings, Arbitral Award Made by the King of
  Spain on 23 December 1906, Vol. I, p. 22.)
Province of Honduras
     “[T]he demarcation fixed for the Province or District of Comaya-
  gua or Honduras, by virtue of the Royal Decree of the 24 July 1791
  continued to be the same at the time when the Provinces of Hondu-
  ras and Nicaragua achieved independence, because though by Royal
  Decree of the 24 January 1818 the King sanctioned the re-establish-
  ment of the chief municipality of Tegucigalpa with a certain degree
  of autonomy as to its administration, said chief municipality contin-
  ued to form a district of the Province of Comayagua or Honduras,
  subject to the political chief of the province ; and in that capacity
  took part in the election, 5 November 1820, of a Deputy to the
  Spanish Cortes and a substitute Deputy for the Province of Comaya-
  gua, and likewise took part together with the other districts of Gra-
  cias, Choluteca, Olancho, Yoro with Olanchito and Trujillo, Tencoa
  and Comayagua, in the election of the Provincial Council of Hon-
  duras, said election having taken place on the 6 November of the
  same year, 1820.” (Ibid., pp. 21-22.)
     “[T]hough at some time it may have been believed that the juris-
  diction of Honduras reached to the south of Cape Gracias a Dios,
  the Commission of investigation finds that said expansion of terri-
  tory was never clearly defined, and in any case was only ephemeral
  below the township and port of Cape Gracias a Dios, whilst on the
  other hand the influence of Nicaragua has been extended and exer-
  cised in a real and permanent manner towards the afore-mentioned
  Cape Gracias a Dios, and therefore it is not equitable that the com-
  mon boundary on the Atlantic Coast should be Sandy Bay as
  claimed by Honduras.” (Ibid., p. 22.)

                                                                   134

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                  790

  26. The validity and binding nature for the Parties of the Arbitral
Award made by the King of Spain on 23 December 1906 were confirmed
by the Judgment of the International Court of Justice of 18 Novem-
ber 1960. In the present case, Honduras relied upon both those decisions
as evidence to support its argument that it possesses sovereign title to the
disputed islands pursuant to uti possidetis juris, which can be readily un-
derstood by recalling what the Court said in its reasoning in the 1960
Judgment :

       “Nicaragua contends that the arbitrator fixed what he regarded as
    a natural boundary line without taking into account the Laws and
    Royal Warrants of the Spanish State which established the Spanish
    administrative divisions before the date of Independence. In the
    judgment of the Court this complaint is without foundation inas-
    much as the decision of the arbitrator is based on the historical and
    legal considerations (derecho histórico) in accordance with para-
    graphs 3 and 4 of Article II [of the Gámez-Bonilla Treaty].” (Arbi-
    tral Award Made by the King of Spain on 23 December 1906 (Hon-
    duras v. Nicaragua), Judgment, I.C.J. Reports 1960, p. 215 ; empha-
    sis added.)

   27. Further, the substance of the evidence and information supporting
those two decisions is both considerable in quantity and unassailable in
quality and authoritativeness, making it an essential element, in my view,
in a judicial determination of the uti possidetis juris situation of the
islands disputed by the Parties. I must therefore give it due consideration
in this opinion. Such a choice is a necessary one, moreover, as indicated
by the jurisprudence in the case concerning the Land, Island and Mari-
time Frontier Dispute (El Salvador/Honduras ; Nicaragua intervening) :


    “in the previous Latin American boundary arbitrations it is the
    award that is now determinative, even though it be based upon a
    view of the uti possidetis juris position. The award’s view of the uti
    possidetis juris position prevails and cannot now be questioned
    juridically, even if it could be questioned historically”. (Judgment,
    I.C.J. Reports 1992, p. 401, para. 67.)



   28. Honduras also relies on the Royal Warrants of 23 August 1745
and 30 November 1803, as well as the documentation relating to the 1906
Arbitration published in I.C.J. Pleadings, Arbitral Award Made by the
King of Spain on 23 December 1906, for example the information con-
tained in the “Report of the Commission of Investigation of the Question
of the Boundary between the Republics of Honduras and Nicaragua sub-
mitted to His Majesty Alfonso XIII, Arbitrator, on 22 July 1906”, which

                                                                        135

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    791

was appended to Honduras’s Reply in the case judged by the Court in
1960 (Vol. I, Ann. XI, p. 621).

                                      *
   29. Thus, to determine whether sovereignty over the disputed islands
belongs to Honduras or Nicaragua, the Court must begin with the assess-
ment of the uti possidetis juris position of 1821 made by the 1906 Arbitral
Award. The islands concerned are not mentioned in the operative part of
the Award, but the delimitation of the land boundary between the Parties
established by the Award makes it possible to identify precisely which, in
the relevant area, are the coasts belonging to Honduras and which to
Nicaragua. The Award states that :
       “The extreme common boundary point on the coast of the Atlan-
    tic will be the mouth of the River Coco, Segovia or Wanks, where it
    flows out in the sea close to Cape Gracias a Dios, taking as the
    mouth of the river that of its principal arm between Hara and the
    Island of San Pío where said Cape is situated, leaving to Honduras
    the islets and shoals existing within said principal arm before reach-
    ing the harbour bar, and retaining for Nicaragua the southern shore
    of the said principal mouth with the said Island of San Pío, and also
    the bay and the town of Cape Gracias a Dios and the arm or estuary
    called Gracias which flows to Gracias a Dios Bay, between the main-
    land and the said Island of San Pío.” (Arbitral Award Made by the
    King of Spain on 23 December 1906 (Honduras v. Nicaragua),
    Judgment, I.C.J. Reports 1960, p. 202.)
Further, the Court’s Judgment of 1960 stipulated that :
       “The operative clause of the Award, as already indicated, directs
    that ‘starting from the mouth of the Segovia or Coco the frontier
    line will follow the vaguada or thalweg of this river upstream’. It is
    obvious that in this context the thalweg was contemplated in the
    Award as constituting the boundary between the two States even at
    the ‘mouth of the river’. In the opinion of the Court, the determina-
    tion of the boundary in this section should give rise to no difficulty.”
    (Ibid., p. 216.)
   30. It is therefore clear that, according to the uti possidetis juris posi-
tion as established by the Arbitral Award with the force of res judicata,
the coast of Honduras stretches northwards from the extreme common
point of the land boundary on the Atlantic coast, situated in the mouth
of the principal arm of the River Coco where it flows out in the sea close
to Cape Gracias a Dios, up to the boundary with Guatemala, and the
coast of Nicaragua extends to the south of the same extreme common
boundary point up to the boundary with Costa Rica.
   31. The establishment of the endpoint of the land boundary in the
mouth of the principal arm of the River Coco where it flows into the sea

                                                                          136

                 DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                 792

close to Cape Gracias a Dios determines precisely what were the Parties’
coastlines in 1821 and, accordingly, the reference point allowing for un-
problematic application of the notion of “adjacent island” under histori-
cal Spanish law. Such a clear situation did not exist for the islands in
dispute between El Salvador and Honduras in the waters of the historic
Bay of Fonseca referred to in the Judgment. The relationship between the
coasts of the three riparian States in the Bay of Fonseca was not as
apparent and clear-cut as that existing between the coast of Honduras
and Nicaragua in the present case.
   32. However, what is of interest in the relevant quotation given by the
Judgment is the confirmation that
    “when the principle of the uti possidetis juris is involved, the jus
    referred to is not international law but the constitutional or admin-
    istrative law of the pre-independence sovereign” (Land, Island and
    Maritime Frontier Dispute (El Salvador/Honduras ; Nicaragua inter-
    vening), Judgment, I.C.J. Reports 1992, p. 559, para. 333).
And the jus applied by the Spanish Crown in its American territories
made use of a notion of “adjacent islands”, as a general criterion for
attributing islands to one or other colonial district or province, whose
scope is different from that of the notion of “adjacent island” in contem-
porary international law.

                                    *
   33. Under historical Spanish law as applied by the Spanish Crown to
its American territories, the notion of “adjacent island” was considerably
broader and more flexible than that of “coastal island” in contemporary
international law. The 1865 Arbitral Award in the Aves Island (Nether-
lands/Venezuela) case demonstrates that the notion of “adjacent island”
in Spanish colonial law also covered small islands a long way from the
coast, whether or not they were suitable for human habitation or pos-
sessed an economic activity or strategic importance. Aves Island (Bird
Island) was a small, low-lying rock, located in the middle of the Carib-
bean Sea, incapable of sustaining permanent habitation and which had
never really been occupied. When it was discovered by the Spanish, it was
initially included in the territories of the former Audiencia of Santo
Domingo and then transferred to the Audiencia of Caracas (Royal Order
of 13 June 1786), despite its distance from the coast of the Captaincy-
General of Venezuela (see P. Lapradelle et Politis, Recueil des arbitrages
internationaux, Vol. 2, pp. 404-406). Clipperton Island, which was also
discovered by the Spanish, lies a very long way from the Mexican coast ;
nevertheless, it was claimed by Mexico as the successor to Spain (Revue
générale de droit international public, 1932, Vol. 39, p. 130).

   34. The San Andrés Islands are also situated a considerable distance
from the mainland. Swan Island, which Nicaragua expressly claimed

                                                                      137

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                   793

from the Arbitrator in 1906, lies around 200 kilometres (110 nautical
miles) from Cape Camarón. Thus, the fact that the islands in dispute in
the present case lie from 27 to 32 miles from the Honduran coast north of
Cape Gracias a Dios does not preclude their characterization as “adja-
cent islands” of the province of Honduras under historical law as applied
by the Spanish Crown. Reference can be made, for example, to the 1793
official hydrographical chart of the Mosquito Coast and adjacent islands
by Juan de Azoaz submitted by Honduras (Counter-Memorial of
Honduras, (CMH), Vol. 3, second part, Map 26). I therefore cannot
agree with the finding in paragraph 163 of the present Judgment.


                                     *
   35. It goes without saying that the general criterion for the attribution
of the islands mentioned above was merely a kind of residual rule in that
it could be set aside at any time by a specific normative provision to the
contrary enacted by the King. By way of example, there was the Royal
Warrant of 1803 on the islands of San Andrés or the Royal Order of
13 June 1786 on Aves Island. But Nicaragua has offered no evidence of
any specific decision by the King departing from that general criterion in
favour of the province of Nicaragua in respect of the islands involved in
the present case. What Nicaragua has argued in this case is that it was
impossible to settle the issue of sovereignty over the cays on the basis of
the uti possidetis juris of 1821.
   36. The Spanish Crown used a particularly broad and flexible notion
of “adjacent island”, an expression which occurs very often in its over-
seas legislative texts, both for practical reasons and as a matter of prin-
ciple. In the first place, it sought to protect the integrity of its original
title to vast areas — defined by parallels and meridians — which had
been set aside for it by Papal Bulls and treaties with Portugal, i.e., “all
lands discovered and yet to be discovered” within those areas. Secondly,
exploration of the huge expanse of the Americas could only be carried
out by stages, and the undertaking lasted for centuries. Finally, the risk
had to be avoided of other Powers taking control of territories that were
unexplored, unknown, sparsely populated or difficult to defend. And in
that respect, the “islands” were certainly the most exposed territories,
especially those a long way from the coasts or from Spanish jurisdictional
waters.
   37. In any event, the role and rule-making importance of the broad
and flexible concept of “adjacent island” in Spanish colonial law cannot
be doubted. The treaties concluded by Spain in the nineteenth century
with the new Republics, including the Republic of Nicaragua (1856) and
the Republic of Honduras (1860), attest to that : indeed, they confirm the
relinquishment by Spain of its previous title not only to the mainland ter-
ritories of the province of Nicaragua and the province of Honduras, but
also to the island territory of both provinces as it existed in 1821. Fur-

                                                                         138

                   DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    794

thermore, the Constitutions of the Republic of Honduras and the Repub-
lic of Nicaragua also include the expression “adjacent islands” in their
respective definitions of national territory.

   38. The 1906 Arbitral Award made by the King of Spain delimited a
section of the land boundary between the two Parties, but the decision
also, barring evidence to the contrary, inevitably determined sovereignty
over the island possessions and the Spanish jurisdictional waters adjacent
to the mainland. Why ? Because in delimiting the land boundary, the
Award defined the mainland coast of Honduras in the area concerned as
being situated north of the mouth of the River Coco, close to Cape Gra-
cias a Dios, i.e., north of approximately the 15th parallel, and that of
Nicaragua as being located south of the said river mouth and the 15th
parallel.
   39. Consequently, the Arbitral Award of 1906 makes it possible to
give a legal answer, on the basis of the uti possidetis juris of 1821, to the
question of sovereignty over the islands in dispute between the Parties,
since the four cays concerned lie offshore north of the 15th parallel and
in the vicinity of Honduras’s mainland coast, and closer to that coast
than to the Nicaraguan mainland coast south of the 15th parallel. In such
a situation, if the general criterion for the attribution of “adjacent islands”
in historical Spanish law is taken into consideration, as it should be, there
can be no possible doubt that the cays belong to Honduras. The conduct
of the Parties during the arbitration proceedings bears out such a conclu-
sion. It therefore follows that I cannot accept the finding to the contrary
by the majority of the Court set out in paragraph 167 of the Judgment.

                                      *
   40. In the arbitration by the King of Spain, Nicaragua sought to obtain
from the Arbitrator a boundary line running along the 85th meridian west,
making it into a sort of land, island and maritime boundary with Hondu-
ras. Indeed, in its submissions concerning the last part of the boundary
line, Nicaragua asked the Arbitrator for the frontier line to continue
     “along the middle of the river until it meets the meridian which
     passes through Cape Camarón and from that meridian until it loses
     itself in the sea, leaving to Nicaragua Swan Island” (I.C.J. Plead-
     ings, Arbitral Award Made by the King of Spain on 23 Decem-
     ber 1906, Vol. I, p. 624).
The origin of that submission can be traced back to a proposal made by
Nicaragua to the Mixed Commission established pursuant to the Gámez-
Bonilla Treaty (for the reasoning advanced by Nicaragua at the time and
Honduras’s reply within the Mixed Commission, see ibid., pp. 246 and
248 ; see also in the present case CMH, Vol. 1, Plate 9).
   41. If the Arbitrator had accepted Nicaragua’s submission, the disputed
islands in the present case would have been “adjacent islands” to the main-

                                                                           139

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    795

land coast of the province of Nicaragua and, consequently, islands of the
Republic of Nicaragua from 1821 by virtue of the uti possidetis juris. How-
ever, the King of Spain rejected Nicaragua’s submission. The Arbitrator’s
decision was, as we have just said, to fix the extreme common boundary
point of the two Republics in the mouth of the principal arm of the
River Coco, where it flows into the sea, close to Cape Gracias a Dios —
that is to say practically on the 15th parallel North, and not to the north or
the south of that parallel — because, as observed in the Arbitral Award of
1906, the “documents” described Cape Gracias a Dios as the boundary
point of the “jurisdictions” which the Royal Decrees of 1745 assigned to
the Governors of the provinces of Honduras (Juan de Vera) and Nicara-
gua (Alonso Fernández de Heredia) (Recueil international des traités du
XXe siècle, Descamps et Renault, 1906, p. 1031).
   42. It is surprising that the majority does not draw any conclusions in
terms of the production of evidence from the combined effect of (a) the
1906 Arbitral Award’s adoption as a limit, on the basis of the uti possi-
detis juris, of the parallel at Cape Gracias a Dios, and (b) its rejection of
the Cape Camarón meridian advanced by Nicaragua. On the contrary,
according to the Judgment, the provinces of Honduras and Nicaragua
appear to have had, in reality, neither coastlines, nor territorial seas, nor
their own adjacent islands, which are said to have been under the control
of the joint higher colonial administrative unit, namely the Captaincy-
General of Guatemala. This argument — often repeated in legal and
arbitral proceedings relating to Central America, for want of anything
better — may also be answered by the reasoning of the Arbitral Award
made by the King of Spain in 1906, where it is observed that :
    “when by virtue of the Treaty with Great Britain in 1786 the British
    evacuated the country of the Mosquitos, at the same time that new
    Regulations were made for the port of Trujillo, it was likewise ordained
    to raise four new Spanish settlements on the Mosquito Coast in
    Rio Tinto, Cape Gracias á Dios, Blewfields and the mouth of the
    River San Juan, although it is nevertheless true that these settlements
    remained directly subject to the Captain-General’s command of Guate-
    mala, both parties agreed to recognize that this fact in no way altered
    the territories of the provinces of Nicaragua and Honduras, the latter
    Republic having shown by means of certified copies of despatches and
    accounts both before and after 1791 the Intendant Governorship of
    Comayagua superintended everything appertaining to its competence in
    Trujillo, Rio Tinto and Cape Gracias á Dios” (Recueil international des
    traités du XXe siècle, Descamps et Renault, 1906, p. 1031 ; English
    translation of the Award Made by the King of Spain, as appeared in
    British and Foreign State Papers, Vol. 100, 1906-1907, quoted in the
    Arbitral Award Made by the King of Spain on 23 December 1906 (Hon-
    duras v. Nicaragua), Application Instituting Proceedings, Ann. II).

                                      *
                                                                          140

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    796

   43. It thus transpires from the King of Spain’s Arbitral Award that,
north of the 15th parallel, the coastline and, consequently, the islands
adjacent to it belong to Honduras, according to the principle of the uti
possidetis juris of 1821 ; and that south of that parallel, the coastline and,
consequently, the islands adjacent to it belong to Nicaragua, since neither
of the Parties has produced before the Court a royal decision to the con-
trary.
   44. Therefore, in application of the uti possidetis juris principle, sov-
ereignty over the island features south of the 15th parallel North, such as
Edinburgh Cay, Morrison Dennis Cays and Cayos Miskitos, appertains
to Nicaragua in the same way that sovereignty over the island formations
north of the 15th parallel, including the cays in dispute in the present
case, appertains to Honduras. Moreover, this conclusion corresponds to
the description of the province of Nicaragua provided by the Arbitral
Award of 1906, when it noted inter alia that “the Commission of inves-
tigation has not found that the expanding influence of Nicaragua has
extended to the north of Cape Gracias a Dios” (op. cit., p. 1033 ; see
para. 25 above).
   45. The Royal Warrants relied on by Honduras in the present case
endorse the Arbitral Award’s finding. The Warrants of 23 August 1745
established, for the purpose of observing and defending the coast, two
military jurisdictions answering to the Captaincy-General of Guatemala,
one stretching from the Yucatan to Cape Gracias a Dios and the other
from Cape Gracias a Dios down to but not including the River Chagres.
Juan de Vera, Governor of the province of Honduras, was appointed
Commander-General of the royal forces in the province of Honduras,
and Alonso Fernández de Heredia, Governor of the province of Nicara-
gua, was appointed Commander-General of the royal forces in Nicara-
gua and Costa Rica (see CMH, pp. 74-76).
   46. Further, the Royal Warrant of 30 November 1803 also confirms
the role played by Cape Gracias a Dios as the jurisdictional boundary
between the provinces of Honduras and Nicaragua by declaring that :
      “The King has resolved that the Islands of San Andrés and the
    part of the Mosquito Coast from Cape Gracias a Dios inclusive to
    the Chagres River shall be segregated from the Captaincy-General
    of Guatemala and become dependent on the Viceroyalty of Santa
    Fé.” (CMH, pp. 76-77.)
   47. Honduras also produced a diplomatic Note dated 23 Novem-
ber 1844 to Her Britannic Majesty from the Minister representing both
Honduras and Nicaragua in which he acknowledged the sovereign right
of Nicaragua along the Atlantic coast, but only “from Cape Gra-
cias a Dios in the North to the dividing line which separates it from
Costa Rica” (CMH, p. 31).
   48. I accept that Note as evidence from the Republican period con-
cerning the interpretation by the Parties of the uti possidetis juris of 1821,
given the date of the Note, its official nature and the authority of its sig-

                                                                          141

                   DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                     797

natory. It is clear from the Note that it is the Republic of Honduras, and
not the Republic of Nicaragua, which has sovereignty along the Atlantic
coast north of Cape Gracias a Dios by virtue of the uti possidetis juris
and, consequently, over the islands in dispute in the present case, which
are “adjacent islands” with respect to that Honduran coastline according
to historical Spanish law.

                 D. “Adjacency” Relied on by Nicaragua
  49. At the hearings, Nicaragua affirmed that it accepted in principle
the application of the uti possidetis juris principle to “island disputes”,
whilst ruling it out in the present case. It has relied on this principle in the
past, for example in the turtle fisheries dispute. There, Great Britain con-
tended that the decree of 4 October 1864 by the Government of Nicara-
gua declaring that the islands and islets adjacent to its Atlantic Coast
belonged to it and regulating their imports and exports contravened the
Zeledón-Wyke Treaty between the two countries. However, Nicaragua
replied that the Treaty acknowledged its sovereignty over Mosquitia and,
on that basis, it held full sovereignty over the adjacent islands and islets
(Reply of Nicaragua, hereinafter referred to as RN, p. 62). Nicaragua is
currently advancing a similar argument mutatis mutandis with regard to
the islands of San Andrés and Providencia in its dispute with Colombia
concerning the Bárcenas Meneses-Esguerra Treaty of 1928 (CMH, p. 77).

   50. So, on what basis does Nicaragua exclude the principle in question
in the present dispute ? It uses the argument that there is no documentary
evidence demonstrating the existence of either Nicaraguan or Honduran
title to the islands by virtue of the uti possidetis juris of 1821. I cannot
agree with the Applicant in limiting the evidence regarding the principle
in this way, as it runs counter to international practice and jurisprudence,
including that of the Court (Land, Island and Maritime Frontier Dispute
(El Salvador/Honduras ; Nicaragua intervening), Judgment, I.C.J.
Reports 1992, p. 388, paras. 44 et seq.). Further, that argument overlooks
the system of government used by the Spanish Crown for its American
territories and the features of the Spanish historical law that was applied.
   51. The fact that the islands in dispute are located north and not south
of the 15th parallel makes things decidedly difficult for Nicaragua. I can
appreciate that. What then is the solution suggested by Nicaragua in its
quest for legal title to the disputed islands ? In the second round of oral
argument, its counsel invoked “adjacency” without further qualification,
that is to say adjacency standing alone. But mere geographical adjacency
by itself, without operation of the uti possidetis juris principle or another
relevant rule of international law incorporating the criterion, does not
constitute territorial title under international law (Island of Palmas case).

  52. Moreover, the disputed islands are in the vicinity of and geo-
graphically closer to the mainland coast of Honduras than to the coast of

                                                                            142

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                   798

the Nicaraguan mainland. It goes without saying that there is equally no
ground in international law for Nicaragua’s argument that the islands are
Nicaraguan because they are located south of the so-called “Main Cape
Channel”.
   53. I therefore reiterate my conclusion that the Republic of Honduras
has sovereignty over Bobel Cay, Savanna Cay, Port Royal Cay and
South Cay by virtue of both uti possidetis juris and the effectivités which
it has demonstrated to the Court’s satisfaction in the present case. Thus
the only issue left outstanding is that of acquiescence.

                      E. Acquiescence by Nicaragua
   54. Honduras contends that there was acquiescence by Nicaragua to
Honduran sovereignty over the disputed cays ; in that respect, it bases
itself on the complete silence of Nicaragua in response to Honduran acts
of sovereignty concerning the islands. Nicaragua, on the other hand,
denies having acquiesced in or tacitly accepted Honduran sovereignty
over the cays. Nicaragua explains its silence by the fact that Honduras
did not claim the cays until 1982 at the earliest, i.e., after 1977, which
Nicaragua regards as the critical date. In its Judgment, however, the
Court has identified the critical date with regard to the dispute over the
islands as the year 2001 (Judgment, para. 129).
   55. If Nicaragua still believed after the Court’s 1960 Judgment regard-
ing the Arbitral Award made by the King of Spain that it was entitled to
the islands north of the 15th parallel, that is to say the islands in dispute
in the present case, it should have said so earlier. But Nicaragua failed to
make that clear either before or after the maritime delimitation dispute
crystallized in 1982. When the President of Nicaragua signed the original
text of the 1998 Free Trade Agreement, Nicaragua had not yet expressed
any claims to the islands in dispute in the present proceedings (Judgment,
para. 226). It was not until 21 March 2001 that Nicaragua finally asserted
claims to these islands. Yet, in remaining silent over the years, Nicaragua
engaged in conduct which could have led Honduras to believe that it
accepted the uti possidetis juris position vis-à-vis the disputed islands, as
that position had, in my opinion, been binding on the Parties ever since
the 1906 Arbitral Award fixed the endpoint of the land boundary at the
mouth of the River Coco in the sea close to Cape Gracias a Dios.

   56. The total lack of Nicaraguan effectivités on the disputed islands
and of any protest by it against the demonstrations of sovereignty by
Honduras concerning the islands bears out such a conclusion. In view of
this and of the evidence produced before the Court, Nicaragua’s acqui-
escence to Honduras’s sovereignty over the disputed islands has, in my
view, been established. To safeguard the rights claimed in the present
proceedings, Nicaragua should, in accordance with international law,
have exercised greater vigilance and expressed clearer opposition in
respect of Honduras’s acts concerning the islands in question (see Temple

                                                                         143

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    799

of Preah Vihear (Cambodia v. Thailand), Merits, Judgment, I.C.J.
Reports 1962, separate opinion of Judge Alfaro, p. 39).
  57. The sovereignty of Honduras over the disputed islands by virtue of
the uti possidetis juris and the post-colonial effectivités is thus confirmed.


                               F. Conclusion
  58. The foregoing considerations explain why I am of the opinion that
the legal basis for Honduras’s sovereignty over Bobel Cay, Savanna Cay,
Port Royal Cay and South Cay is threefold, the post-colonial effectivités
and Nicaragua’s acquiescence reinforcing the legal title to the islands held
by the Republic of Honduras since 1821 by virtue of the principle of uti
possidetis juris.

   II. DELIMITATION OF THE MARITIME AREAS BY A SINGLE MARITIME
                            BOUNDARY

   A. Rejection of the “Traditional Maritime Boundary” Claimed by
                               Honduras
   59. Honduras defended the existence of a so-called “traditional” mari-
time boundary running along the 15th parallel North, through the terri-
torial sea and beyond, based initially on the principle of uti possidetis
juris (for the 6 nautical miles of territorial waters from the colonial
period) and, subsequently, on a tacit agreement between the Parties con-
cerning all the areas to be delimited by the Court in the present case.
Nicaragua, however, contended that no such “traditional maritime
boundary” existed, accused Honduras of invoking the said line to avoid
an equitable maritime delimitation and requested the Court to proceed
with an ex novo delimitation by application of the so-called “bisector”
method.
   60. Inasmuch as a principle of international law such as uti possidetis
juris is applicable or in the presence of an explicit or tacit agreement
between the Parties, it is self-evident that a maritime delimitation carried
out according to that principle or within the terms of the agreement can-
not be regarded as inequitable in law. In this respect, it is appropriate to
recall here that maritime delimitations are primarily effected by means of
agreements between the States in question, on the issues of territorial
seas, exclusive economic zones and continental shelves that fall under the
1982 United Nations Convention on the Law of the Sea.
   61. Agreements are in fact the method most favoured by the Conven-
tion for delimiting the maritime areas recognized in international law
and, consequently, for a delimitation of the three areas (territorial sea,
exclusive economic zone and continental shelf) by means of a single line,
as was requested of the Court by the Parties. The other rule-making parts
of the relevant articles of the Convention on the Law of the Sea are only

                                                                          144

                   DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    800

intended to be applied in the event of a lack of agreement between the
States concerned.
   62. Honduras was therefore within its rights when it raised, as a pre-
liminary to the ex novo delimitation requested by Nicaragua, the issue of
the existence of a “traditional maritime boundary” between the Parties
along the 15th parallel of latitude north and asked the Court to take this
into account in its delimitation. However, tacit or otherwise, the agree-
ment invoked must evidently have existed at the critical date. It was in
this respect that problems arose with the “traditional maritime bound-
ary” on which Honduras relied.
   63. Indeed, having considered all the arguments and the numerous
items of evidence produced by Honduras (oil and gas concessions ; fish-
eries activities and regulation ; naval patrols ; recognition by third States ;
witness statements in the form of sworn affidavits ; bilateral treaties
between Colombia and Nicaragua (1928), Honduras (1986) and Jamaica
(1993) and exchanges of diplomatic Notes), as well as all the arguments
and evidence to the contrary from Nicaragua, the Court concludes that
“there was no tacit agreement in effect between the Parties in 1982 — nor
a fortiori at any subsequent date — of a nature to establish a legally
binding maritime boundary” (Judgment, para. 258).

  64. As is indicated in paragraph 256 of the Judgment :
        “The Court has noted that at periods in time, as the evidence
     shows, the 15th parallel appears to have had some relevance in the
     conduct of the Parties. This evidence relates to the period after 1961
     when Nicaragua left areas to the north of Cape Gracias a Dios fol-
     lowing the rendering of the Court’s Judgment on the validity of the
     1906 Arbitral Award and until 1977 when Nicaragua proposed
     negotiations with Honduras with the purpose of delimiting maritime
     areas in the Caribbean Sea. The Court observes that during this
     period several oil concessions were granted by the Parties which
     indicated that their northern and southern limits lay respectively at
     14° 59.8′. Furthermore, regulation of fishing in the area at times
     seemed to suggest an understanding that the 15th parallel divided
     the respective fishing areas of the two States ; and in addition the
     15th parallel was also perceived by some fishermen as a line dividing
     maritime areas under the jurisdiction of Nicaragua and Honduras.
     However, these events, spanning a short period of time, are not suf-
     ficient for the Court to conclude that there was a legally established
     international maritime boundary between the two States.”


   65. On this point, it should be emphasized that the period in question
is considerably longer than that in the Gulf of Maine case. In any event,
as far as I am concerned, I believe that the evidence submitted by Hon-
duras, notably that concerning the oil and gas concessions and fisheries

                                                                           145

                   DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                      801

regulation and related activities, argues decisively in favour of the idea of
the existence of a tacit agreement between the Parties on the “traditional”
maritime boundary. The majority of the Court holds a different opinion,
which I respect although I do not subscribe to it. It is a judge’s preroga-
tive to weigh and take a position on the evidence presented by the
Parties. I shall make just two comments on particular points. The first
concerns the Note from the Minister Dr. Paz Barnica of 3 May 1982. I
disagree with the interpretation made by the Judgment of that Note. The
second relates to Nicaragua’s reaction to the Honduran Note of 21 Sep-
tember 1979 which stated that the seizure at sea of a Honduran vessel by
the Nicaraguan navy on 18 September 1979 took place “eight miles to the
north of the fifteenth parallel that serves as the limit between Honduras
and Nicaragua” (CMH, p. 48, para. 3.38 ; emphasis added). The Judg-
ment, however, attributes no legal effect to the fact that, in its reply,
Nicaragua neither contested nor qualified Honduras’s assertion.


B. Non-application by the Judgment of Succession to the Territorial
     Waters from the Colonial Period under Uti Possidetis Juris
   66. The Court’s conclusion on the non-existence in 1982 of a legally
binding “traditional maritime boundary” does not, however, settle all the
questions raised by Honduras regarding the 15th parallel of latitude
north. There remains that of the succession or otherwise of the Parties to
the 6 miles of territorial waters of the colonial period by virtue of the uti
possidetis juris of 1821, as a principle of international law.
   67. That is also a logical preliminary to the plotting by the Court of an
ex novo maritime delimitation line, since Article 15 of the 1982 United
Nations Convention on the Law of the Sea attributes a role to “historical
titles” in the delimitation of territorial seas, i.e., the first of the areas for
which the Parties have requested the Court to establish a single maritime
boundary.
   68. The Court’s Judgment summarizes as follows the overall position
of Honduras in this respect, as set out in the Counter-Memorial :
        “Honduras maintains that the uti possidetis juris principle referred
     to in the Gámez-Bonilla Treaty and the 1906 Award of the King of
     Spain is applicable to the maritime area off the coasts of Honduras
     and Nicaragua, and that the line of 15th parallel constitutes the line
     of maritime delimitation resulting from that application. It asserts
     that Nicaragua and Honduras succeeded in 1821, inter alia, to a
     maritime area extending 6 miles . . . and that uti possidetis juris
     ‘gives rise to a presumption of Honduran title to the continental
     shelf and EEZ north of the 15th parallel’.” (Judgment, para. 229.)

  69. In the Rejoinder, Honduras was even more precise about the issue
of the Parties’ succession to the 6-mile maritime area in question :

                                                                             146

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    802

       “The principle of uti possidetis juris provides a legal title to deter-
    mine maritime (up to six nautical miles during colonial times and
    independence) and insular sovereignty of Honduras to the north of
    parallel 15° that passes through Cape Gracias a Dios as confirmed
    by the Royal Order of 1803. Paragraph 17 of the King of Spain
    Arbitral Award of 1906 was, therefore, correct when it stated that :
    ‘In said documents [the Royal Decrees of 1745 and 1791] Cape Gra-
    cias a Dios is fixed as the boundary point of the jurisdiction assigned
    to the above mentioned Governors of Honduras and Nicaragua in
    the respective capacities in which they were appointed’”. (Rejoinder
    from Honduras, hereinafter referred to as RH, p. 51, para. 3.60 ;
    emphasis in the original.)
   70. Honduras thus clearly raised the question of the application of the
uti possidetis juris of 1821 to the maritime areas concerned by the present
proceedings as an independent issue, i.e., separately from that of the con-
stitution of the “traditional maritime boundary” by tacit agreement. In
this respect, the Judgment declares that “the uti possidetis juris principle
might in certain circumstances, such as in connection with historic bays
and territorial seas, play a role in a maritime delimitation” (Judgment,
para. 232). In view of the Applicant’s hesitancy on the subject, the
Court’s finding confirms the relevant jurisprudence of the 1992 Judgment
in the case concerning Land, Island and Maritime Frontier Dispute
(El Salvador/Honduras ; Nicaragua intervening). I fully endorse this
point of law which is clarified by the Judgment.
   71. However, the Court then dismisses succession to the 6-mile terri-
torial waters of the colonial period (“jurisdictional waters”, to use the
Spanish terminology of the time) because, according to the Judgment,
Honduras made no persuasive case as to why the maritime boundary
should extend along the 15th parallel from Cape Gracias a Dios, but
merely asserted “that the Spanish Crown tended to use parallels and
meridians to draw jurisdictional divisions, without presenting any evi-
dence that the colonial Power did so in this particular case” (Judgment,
para. 232). Thus, in the Court’s view, Honduras did not show that the
principle of uti possidetis juris led to a maritime division along the 15th
parallel between the 6 nautical miles of territorial waters of the province
of Honduras and those of the province of Nicaragua in the colonial era.
As is stated in the Judgment (para. 234) : “In the circumstances of the
present case, the uti possidetis juris principle cannot be said to have pro-
vided a basis for a maritime division along the 15th parallel.”


                                     *
   72. The above findings are ultimately based on a restrictive interpreta-
tion by the majority of the scope of the Arbitral Award of 1906 and its
res judicata to which I do not subscribe at all. For the majority, the fact
that the Arbitrator fixed, on the basis of the uti possidetis juris of 1821,

                                                                          147

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    803

“the extreme common boundary point on the coast of the Atlantic” at
the mouth of the River Coco close to Cape Gracias a Dios does not con-
firm the existence of a maritime boundary between the Parties along the
15th parallel in respect of the territorial waters of the colonial period.
The Parties, however, appear to have followed much broader interpreta-
tions, which admittedly do not correspond, both of the scope of the 1906
Arbitral Award and of the uti possidetis juris of the Gámez-Bonilla
Treaty of 1894.
   73. For example, in the Note of 19 March 1912 sent by the Minister
for Foreign Affairs of Nicaragua to the Minister for Foreign Affairs of
Honduras, whereby he indicated the reasons for which Nicaragua
regarded the King of Spain’s Arbitral Award as null and void, it was
stated that :
    “[t]he disagreement having been thus defined, the entire portion of
    the frontier line was left undemarcated from the point on the Cor-
    dillera called Teotecacinte to its endpoint on the Atlantic Coast and
    to the boundary in the sea marking the end of the jurisdiction of the
    two States. In respect of determining how to draw the disputed por-
    tion of the line, it was decided to carry out the provisions of Arti-
    cle III of the treaty cited above.” (I.C.J. Pleadings, Arbitral Award
    Made by the King of Spain on 23 December 1906 (Honduras v.
    Nicaragua), Vol. I, p. 292 ; emphasis added.) [Translation by the
    Registry.]
And further :
       “It is also a universal principle that awards which are inconsistent
    in themselves (contradictorias) are without value and inapplicable,
    and there is an evident inconsistency in this Award when it deals
    with that section of the frontier line which should separate the juris-
    diction of the two countries in the territorial sea, in that, after having
    laid down that the direction of the frontier is the thalweg or main
    watercourse of the principal arm of the Coco River, it then declares
    that the islets situated in that arm of the River belong to Honduras,
    thus leading to the impossible result of leaving Honduran territory
    enclaved within Nicaraguan waters, and thus also leaving without
    effect the line of the thalweg referred to — quite apart from the fact
    of deciding nothing as regards the direction of the frontier line which,
    according to international law, should show the territorial waters of
    each Republic as forming part of its respective territories.” (Ibid.,
    p. 294 ; emphasis added.)

                                     *
   74. In the present case, Honduras’s position on the question concerned
can be summarized as follows : (1) the principle of uti possidetis juris
referred to in the Gámez-Bonilla Treaty, as well as in the 1906 Award of
the King of Spain, is applicable to the maritime area off the coasts of

                                                                          148

                   DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                      804

Honduras and Nicaragua ; (2) the 15th parallel constitutes the line of
maritime delimitation resulting from the application of that principle ;
(3) Honduras and Nicaragua succeeded, in 1821, to a maritime area con-
sisting of a 6-mile territorial sea ; and (4) the uti possidetis juris gives rise
to a presumption of Honduran title to the continental shelf and exclusive
economic zone north of the 15th parallel.
   75. My position on each of these elements of the Honduran position is
as follows :
   Reaction to point (1) : No doubt. At present, as a principle of general
international law, uti possidetis juris is applicable to both land and mari-
time delimitations, as is upheld by the Judgment. Moreover, the Gámez-
Bonilla Treaty constituted a friendly settlement of “all pending doubts
and differences” in order to “demarcate on the spot the dividing line
which is to constitute the boundary between the two Republics” (Arti-
cle 1 of the Treaty). The word “boundary” is thus not qualified by the
adjective “land”. The practice of the Parties bears out this interpretation,
moreover, as the Minutes II of the Mixed Commission of 12 June 1900
effected a demarcation between the two Republics in the part of the Bay
or Gulf of Fonseca “contiguous to the coastline of both States without
there being a distance of 33 km between their coasts” (I.C.J. Pleadings,
Arbitral Award Made by the King of Spain on 23 December 1906 (Hon-
duras v. Nicaragua), Vol. I, p. 235). See also the Nicaraguan Note of
19 March 1912 referred to in paragraph 73 above.

   Reaction to point (2) : Yes, if the statement is understood to apply to
the maritime area of the 6-nautical-mile territorial sea from the colonial
period ; no, however, as far as the whole of the “traditional maritime
boundary” is concerned, as I agree with Nicaragua that title to the exclu-
sive economic zone or the continental shelf is an obviously modern legal
notion which did not exist in 1821.
   Reaction to point (3) : No doubt, under the principle of uti possidetis
juris.
   Reaction to point (4) : I understand this point as meaning that the
uti possidetis juris principle was used to determine the coasts of each
Party, which in turn form the basis of the title governing the delimitation
between the Parties to the present case of the maritime areas comprising
the continental shelf and exclusive economic zones.

                                       *
   76. The Judgment of the Court acknowledges — as do both Parties —
that the 1906 Arbitral Award fixed the extreme common point of the
land boundary which it established on the Atlantic coast. In which case,
how can it be said, in the context of application of the uti possidetis juris
principle, that nothing in the 1906 Arbitral Award indicates that the 15th
parallel of latitude north has been regarded as constituting the boundary
line ? We have at least one point, the extreme common boundary point on

                                                                             149

                   DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    805

the Atlantic coast resulting from the Arbitral Award, which is the “start-
ing uti possidetis juris point” of a line delimiting the territorial seas
between the Parties and, in that respect, it can definitely be invoked as
evidence of succession to a maritime dividing line along the horizontal
line of the 15th parallel North for the 6 nautical miles under considera-
tion here.
   77. The fact that this point is located in the vicinity of the 15th parallel
North close to Cape Gracias a Dios and not, for example, on a parallel
or a meridian passing close by Cape Camarón, Punta Patuca, Cape Falso
or Sandy Bay is admittedly a circumstantial indication or piece of evi-
dence, but undoubtedly a very significant one for a judge or arbitrator
involved in applying the uti possidetis juris principle. The Chamber
formed for the Land, Island and Maritime Frontier Dispute (El Salvador/
Honduras ; Nicaragua intervening) case understood this point well when
it adopted methods of assessing and interpreting the evidence that were
in keeping with the essentially historical character of that principle in
Latin America.
   78. It is correct to say that the Arbitral Award of 1906 as such did not
carry out any maritime delimitation in the Atlantic, but much less so to
state that it “is not applicable” to the present maritime delimitation
between the Parties. In my opinion, in any event, the Award is essential
for identifying which of the islands belongs to which of the Parties and
for examining the legal basis, the title, of their respective claims in the
maritime delimitation exercise which forms the subject of these proceed-
ings. It is necessary to examine the reasons for the Arbitral Award in
order to gain a proper view of the uti possidetis juris position in 1821
along the Parties’ coasts and in their respective adjacent maritime areas,
because the land dominates the sea. And the land — the coastal fronts of
the Parties — was defined by the 1906 Arbitral Award and not by the
resources of the exclusive economic zones located out beyond the terri-
torial seas.
   79. As to the different issue of the scope of the res judicata of the 1906
Arbitral Award, what is required is to apply, where appropriate, the
jurisprudence of the Court concerning the relationship between the opera-
tive part and the reasoning of a judgment, since res judicata does not
apply only to what is materially indicated in the operative part of an
award or a judgment (see, for example, the case concerning Application
of the Convention for the Prevention and Punishment of the Crime of
Genocide (Bosnia and Herzegovina v. Serbia and Montenegro), Judg-
ment of 26 February 2007, para. 26).

                                      *
  80. I cannot follow the majority when the Judgment practically ignores
the historical, geographical and legal facts set out in the reasoning of the
1906 Arbitral Award. I would like to emphasize the importance of the
documentation in that arbitral case for applying the principle of uti pos-

                                                                           150

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                  806

sidetis juris to the present maritime delimitation, documentation submit-
ted to the Court in 1960 by the Parties, who were the same as the Parties
to the present proceedings (see I.C.J. Pleadings, Arbitral Award Made by
the King of Spain on 23 December 1906 (Honduras v. Nicaragua),
Vols. I and II).
   81. An examination of the reasoning of the Arbitral Award and the
documentation in question — to which the Respondent referred, more-
over — makes it possible to appreciate the full importance of the histori-
cal role of Cape Gracias a Dios as the projection separating the coast of
the province of Honduras from that of the province of Nicaragua, and
thus to arrive at an image of the area of the 6-mile territorial sea apper-
taining to one or other of these Spanish colonial provinces prior to
15 September 1821.
   82. Such an image is, moreover, sufficiently precise — for the purpose
of applying the uti possidetis juris principle — to acknowledge and assert
that it was indeed at the parallel running through Cape Gracias a Dios
(i.e., the 15th parallel North) that, on the day of their independence, the
area of the mainland territorial sea of the Republic of Honduras came to
an end and the area of the mainland territorial sea of the Republic of
Nicaragua began, to the north and south respectively. We are, of course,
talking about a “delimitation” from 1821 and not a “demarcation” at sea
in 2007. As was said in the 1906 Arbitral Award

      “Whereas, from what is inferred from all the foregoing, the point
    which best answers the purpose by reason of historical right, of
    equity and of a geographical nature, to serve as a common boundary
    on the Atlantic Coast between the two contending States, is
    Cape Gracias a Dios for the Atlantic Coast, and further, as this
    Cape fixes what has practically been the limit of expansion or
    encroachment of Nicaragua towards the north and of Honduras
    towards the south.” (Recueil international des traités du XXe siècle,
    Descamps et Renault, 1906, p. 115.)
   83. I sometimes have the impression, reading the Judgment, that the
Court demands too much as evidence of uti possidetis juris and as a defi-
nition of what constituted, at the beginning of the nineteenth century, a
maritime delimitation of the territorial waters between the adjacent coasts
of two States. One must ask whether it was customary at the time, even
in Europe, to effect collateral delimitation of territorial seas by means of
precisely defined lines in treaties concluded in due form. I have some
doubts in that respect. Moreover, in the present case, the evidence, infor-
mation and geography are particularly clear for uti possidetis juris to be
applied to the delimitation of the first 6 miles of territorial sea between
the Parties’ mainland coasts in question.


                                     *
                                                                        151

                 DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                 807

  84. Honduras asserts that the 15th parallel is the dividing line between
the Parties of the maritime area represented by the 6-mile territorial
waters inherited from Spain. It relied inter alia on the fact that, in
accordance with the Royal Decree of 23 August 1745, which originally
divided jurisdiction in the maritime area concerned between the Gover-
nor of Honduras and the military command of Nicaragua, and with the
Royal Decree of 1803, Cape Gracias a Dios marked the limit between the
two jurisdictions, and also on the tendency of the Spanish Crown to use
parallels and meridians when drawing up jurisdictional divisions.
  85. In addition, Honduras submitted geographical maps to the Court
as evidence appended to its Rejoinder (in particular a “Geographical
Plan of the Viceroyalty of Santa Fé de Bogotá, New Kingdom of Gra-
nada, 1774” (RH, Vol. 2, Ann. 232)), together with the opinions of two
experts, namely :
(1) an “Opinion by Professor Doctor José Manuel Pérez-Prendes Muñoz-
    Arraco on Spanish Captaincies-General and Governments in the
    Historical Overseas Law. General Competencies. Its Practice in Lands
    and Seas Belonging Today to the Republic of Honduras” (ibid.,
    Vol. 2, Ann. 266) ; and
(2) an “Opinion by Professor Doctor Mariano Cuesta Domingo on the
    Question of the Honduran Rights in the Waters of the Atlantic
    Ocean. Maritime Limits of Honduras in the Atlantic Ocean” (ibid.,
    Ann. 267).
  86. The conclusions of Professor Pérez-Prendes’s opinion are as fol-
lows :
      “1. The powers granted by Overseas legislation to the Captaincies-
    General, included, unequivocally and at all times, the actions that
    were considered timely on the part of those authorities in the mari-
    time areas, wherever those coasts and seas existed.
      2. The Captaincy-General of Guatemala, to which the Govern-
    ment of Honduras belonged, exercised the cited competencies from
    specifically Honduran ports.
      3. Such exercise was constant from the XVI century up to the
    XIX century, and especially fulfilled through the reconnaissance,
    control and defense of the area of the Atlantic Ocean which washes
    ashore the current Republic of Honduras and specifically also in the
    area of Cape Gracias a Dios.
      4. The demarcations indicated for the cited exercise included both
    land and maritime spaces, and it was a common understanding that
    these border lines that separated the corresponding land surface
    areas, prolonged into the sea.
      5. It has also been testified in this opinion how the islands inclu-
    ded in the maritime spaces cited in the previous conclusion, fell
    under the authority and power of the military authorities that
    were quartered in the land that was considered prolonged (follow-

                                                                      152

                   DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    808

     ing its land limits) into the maritime space that washed its coasts.”
     (RH, Vol. 2, Ann. 266.)
 87. As regards the second opinion, Professor Mariano Cuesta
Domingo concluded that :
     “[t]he parallel that goes through Cape Gracias a Dios (which can
     very well be designated as parallel 15) is the one that in a perfectly,
     geometrically, astronomically, geographically and historically and
     legal (Indiano) form, constitutes the limit of Honduran waters in the
     South in a clear and indubitable manner” (ibid., Ann. 267).

                                      *
   88. During the oral arguments stage, Nicaragua attacked the first of
these expert opinions, claiming that it showed serious methodological
deficiencies and invoking in this respect the following instruments : (1) the
Royal Order on coastguards of 22 May 1802 ; (2) the Instruction for the
regulation of coastguard vessels in the Indies of 1803 ; (3) the Ordinance
on privateering vessels of 1796, amended in 1801 ; and (4) the Ordinance
concerning the régime and military governance of sailors’ registration
(matrícula del mar) of 1802. I do not see in what way the texts of these
instruments, submitted to the judges during the hearings, alter the gen-
eral conclusions resulting from the opinions delivered by the Honduran
experts.
   89. However, Nicaragua did not confine itself to discussing items of
evidence. It presented arguments in the form of a proposition entitled
“The sea, one area under one jurisdiction in the Spanish monarchy”,
accompanied by a historical interpretation regarding “The régime of the
sea adjacent to the coasts of the Captaincy-General of Guatemala” and
another entitled “The settlements on the Mosquito Coast were never
under the jurisdiction of the Intendancy of Comayagua (Honduras).”
For the interpretation of these historical events, I stand by what emerged
from the Arbitral Award of 1906 (see for example paragraph 42 above).


                                      *
  90. However, we have still to address the central thrust of Nicaragua’s
argument, whereby it asserts that under the former Spanish monarchy
“the whole sea” formed a single area, over which a special centralized
jurisdiction — that of the navy — exclusively applied. Having made this
thunderous assertion, the argument goes on to state that jurisdiction over
the territorial sea belonged to the Spanish authorities in Madrid and not
to the local authorities in the Americas, including the Captaincies-
General, contending finally that the Spanish Crown’s claim to a 6-mile terri-
torial sea “tells [us] nothing with regard to the limit of this territorial sea
between the Provinces of Honduras and Nicaragua” (Judgment,

                                                                           153

                   DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    809

para. 231 ; emphasis in the original). We are thus confronted with a kind
of syllogism.

   91. But it is a syllogism which does not stand examination. Let us
begin by pointing out that the major premise is incorrect, because his-
torical Spanish law — in any case in the eighteenth century (Royal
Decree of 17 December 1760) — already distinguished between the
waters under Spanish jurisdiction adjacent to the coast (the 6 miles) and
the rest of the sea, without prejudice to the existence of historic waters or
bays such as those of the Gulf of Fonseca on which Nicaragua has a
coast. In these circumstances, how can it be claimed that the sea formed
a “single area” for the Spanish Crown at that time ?
   92. If the first premise is incorrect, the second is no more accurate,
since the Spanish Kings of the age of enlightenment were, as elsewhere in
Europe, at the head of an absolute monarchy in which the King’s will
alone was the beginning, middle and end of all jurisdiction. Everything
flowed from his person, with the assistance of ministers, organs and
administrations on both sides of the Atlantic. Thus all jurisdictions, both
general and specific, territorial and functional, governmental and judicial,
civil, military and naval, were all organized around and as a function of
the King’s person and, in that respect, were all centralized in the person
of the King both for Spain and for the Crown’s overseas territories. All
the powers or jurisdictions of an organ, a representative or an official
were exercised on behalf of the King and were no more than the delega-
tion of the sovereign’s power.
   93. But what does Nicaragua seek to prove with this argument ? Quite
simply to deprive the Republics of Honduras and Nicaragua of the ben-
efit of the 6-mile maritime area enjoyed by the Spanish provinces of Hon-
duras and Nicaragua at the end of the colonial period. In other words,
Nicaragua denies to the republics created from the former “colonial
provinces” of Honduras and Nicaragua this maritime area as part of
their territorial inheritance from Spain, as the predecessor State, in order
to rule out the application of the principle of uti possidetis juris in the
present case. Thus, the republics established on the territory of the
former “colonial provinces” in the Americas received no more than “dry
coasts” under the uti possidetis juris principle, in the same way, possibly,
as the “Viceroyalties” and “Captaincy-Generals”, since the proposition
that the sea was a single area administered by a centralized jurisdiction in
Madrid does not make it possible to distinguish between the “colonial
provinces” and the other administrative territorial entities established by
the Spanish Crown in the Americas.
   94. But no such thing could come out of the organization of jurisdic-
tions and authority under historical Spanish law, as the definition of the
active subjects and the object of the principle of uti possidetis juris
belongs to international law and not to historical Spanish law. The role
played by the genitive “juris” in the principle only concerns the evidence
for the existence of a 6-mile territorial sea off the coasts of the territories

                                                                           154

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    810

of the Spanish Crown in the Americas. Its role does not go any further. It
follows that the centralized administration or otherwise of the sea by the
Spanish Crown is of no relevance whatsoever for the determination, in
international law, of the ability of the successor States of the Spanish
Crown to benefit, from the date of their independence, from the said
6-mile territorial seas as part of their “territorial inheritance” from Spain,
as the predecessor State.

                                      *
   95. The Nicaraguan argument is therefore based on a conceptual con-
fusion between the respective roles of the principle of uti possidetis juris
in international law and the historical Spanish law of the Americas.
Moreover, it does not correspond to the reality of historical Spanish law
either. The fact that the Spanish royal navy was reorganized in the sec-
ond half of the eighteenth century, in an attempt to turn it into a more
effective instrument for the accomplishment of its own duties as defined
by the King, does not in any way change the fact that even the royal navy
was represented on land in the Americas by the heads of navy depart-
ments, for example at the Apostaderos of Havana and Cartagena de
Indias. Otherwise, how could the navy have contributed effectively, as an
additional force, to the defence and security of the Crown’s American
territories and to the prevention and suppression of smuggling in the
Caribbean Sea, to the benefit of the Royal Treasury ? In these circum-
stances, to talk about “exclusive titles” makes little sense. Everything fell
within the exclusive title held by the King himself, that is to say his title
over the royal navy and over everything else.

  96. The existence of a special jurisdiction of the navy did not in any
way prevent the exercising of governmental, military or maritime powers
within the 6-mile territorial sea by a Captaincy-General or a provincial
Government (the latter were also strengthened by the introduction of the
Intendant system in the eighteenth century). The jurisdiction at sea of a
Captain-General or a Governor was not curbed by that of the Spanish
royal navy. The scope of jurisdictions varied according to what the King
decided when appointing office holders or during their mandates.
  97. The Royal Warrant of 23 August 1745 appointing Colonel
Juan de Vera
      “Governor and Commander-General of the Province of Hondu-
    ras and Commander-General for the command of the said Province
    of Honduras and of the territory comprised between the limit of
    jurisdiction of the Governor and Captain-General of the Province of
    Yucatan up to Cape Gracias a Dios” (I.C.J. Pleadings, Arbitral
    Award Made by the King of Spain on 23 December 1906 (Hondu-
    ras v. Nicaragua), Vol. I, p. 382),
and that naming Alonso Fernández de Heredia “Governor and Com-

                                                                          155

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    811

mander-General of Nicaragua and Commander-General of the territory
comprised from Cape Gracias a Dios until the River Chagres” (I.C.J.
Pleadings, Arbitral Award Made by the King of Spain on 23 December
1906 (Honduras v. Nicaragua, Vol. I, p. 379) concerned the ongoing war
situation, the security and defence of the coasts and the suppression of
illicit trade.
    98. Furthermore, a captain-general of a captaincy or a governor of a
province could be called upon at any time to perform activities of all
kinds both on land and at sea. In this respect, the royal directives of
23 August 1745 to Colonel Juan de Vera are particularly instructive
(ibid., p. 385). Moreover, the directives could authorize the exercise of
power beyond the 6-mile area, as Nicaragua implicitly acknowledged in
the following passage of its Reply :

      “[T]he Monarch’s orders to his Captains General and other
    authorities to oppose piracy, the corsairs and trade in contraband in
    a more or less defined geographical area, by no means can be con-
    fused with acts of attribution of territorial jurisdiction on the high
    seas.” (RN, p. 66, para. 4.61.)
   99. Thus within a given area, be it on land or at sea, several jurisdic-
tions co-existed, with each such holder exercising the functions or activity
that had been entrusted to him by general legislation or the specific
instructions of the monarch. Conflicts of jurisdictions were frequent.
They were settled by the higher authority and, in the last resort, by the
monarch himself.

                                      *
  100. Nicaragua finally fell back on the non-division of the 6-mile mari-
time area of the territorial sea from the colonial period. It did so in the
following terms :
    “[t]he only thing that can be said is that, at the date of independence,
    a joint sovereignty of the riparian republics arose over the waters of
    the Spanish Crown . . . and persists until such time as the areas cor-
    responding to each of them are delimited” (CR 2007/3, p. 35,
    para. 82).
This amounts to acknowledging that the Republic of Nicaragua and the
Republic of Honduras did indeed succeed to the 6 miles of territorial
waters from the colonial period off Cape Gracias a Dios under the prin-
ciple of uti possidetis juris, without prejudice to the division between the
Parties of those waters, which, according to Nicaragua, had yet to be
made.
   101. Let us point out, in this respect, that in the area of territorial sea
to be delimited between the mainland coasts of the Parties to the present
case, the legal circumstances and the circumstances of physical and politi-

                                                                          156

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                   812

cal geography are not those obtaining in the Gulf of Fonseca. “Non-
division”, purely as such, does not mean that we are dealing with a situ-
ation of joint sovereignty. For that, the undivided waters would have to
be in a situation or state of community, which does not exist in the present
case. The Chamber was very clear on that point in 1992 (Land, Island
and Maritime Frontier Dispute (El Salvador/Honduras : Nicaragua inter-
vening), Judgment, I.C.J. Reports 1992, p. 599, para. 401).

                                     *
   102. The conclusions of the expert opinions submitted by Honduras
have strengthened my conviction — based on all the documentation in
the case — that the line of the 15th parallel North (i.e., the continuation
out to sea of the parallel roughly corresponding to Cape Gracias a Dios)
was — at least during the eighteenth century — the dividing line between
the jurisdictions of the two Spanish colonial provinces in question, includ-
ing the 6 miles of territorial waters of the period (Royal Decree of
17 December 1760).
   103. If one examines all the points of law in the case, it stands to rea-
son that the situation obtaining in 1821 was one in which, according to
the uti possidetis juris principle of international law, the line of the par-
allel running through Cape Gracias a Dios acted as a dividing line
between the new republics as regards the 6-mile area of territorial waters
in the Caribbean Sea from the former colonial period.

  104. The Parties knew this well in 1821, as is shown by the diplomatic
Note of 1844 (paragraph 47 above), and it was confirmed for them by the
1906 Arbitral Award. It is true that neither of the Parties filed Spanish
documents or maps with the Court concerning the path of a dividing line
of the 6-mile area along the 15th parallel, but both Parties acted, imme-
diately after independence, as if such a maritime division genuinely
existed between the two provinces of the colonial era.

   105. Having confirmed this conclusion, there is no reason to look any
further. The conduct of the Parties from then on has constituted an
authentic expression of the uti possidetis juris of 1821. As the Chamber of
the Court declared in 1992, if the uti possidetis juris can be interpreted by
international adjudication and by treaty, there seems no reason why it
should not be by way of acquiescence or recognition by the Parties
(I.C.J. Reports 1992, p. 401, para. 67).
   106. Finally, the Judgment does not seem to take the slightest note of
the fact that uti possidetis juris is a principle which automatically applies
(I.C.J. Reports 1992, p. 565, para. 345). On independence, the colonial
administrative divisions in question on land or at sea are transformed
into international boundaries “by the operation of the law”. No addi-
tional deliberate act is required.
   107. Furthermore, since the demarcation carried out in 1962 by the

                                                                         157

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    813

OAS Mixed Commission, the Parties have been aware that the endpoint
of the land boundary resulting from the uti possidetis juris is situated in
the main channel of the mouth of the River Coco where it meets the sea,
in the vicinity of Cape Gracias a Dios, at exactly 14° 59.8′ N (14° 59′ 48″ N)
and 83° 08.9′ W (83° 08′ 54″ W), this main channel being “easterly ori-
ented” (see the Mixed Commission’s report and map), i.e. running
towards the sea at around the 15th parallel North.


                                      *
   108. However, the Judgment takes a different view from that of the
author of this opinion. Indeed, in paragraph 232, the Court demands
more in terms of evidence from Honduras. In the Court’s view, Hondu-
ras ought to have shown that the maritime boundary should follow the
15th parallel from Cape Gracias a Dios, and produced evidence that the
colonial Power had used parallels and meridians in this particular case.
   109. But such a standard is too demanding in terms of assessing an uti
possidetis juris situation concerning two States which, in 1821, had the
same understanding of that principle as regards the maritime area con-
cerned. This bears out my criticism of the Judgment for opting for a
rather too mechanical and “unhistorical” approach in its assessment of
the evidence regarding application of the uti possidetis juris principle.
   110. As a consequence of this finding, the Judgment holds that Hon-
duras does not possess a “historic title” which could be invoked in rela-
tion to the interpretation and application of Article 15 of the 1982 United
Nations Convention on the Law of the Sea for the purposes of delimita-
tion of the mainland territorial sea in the present case. It goes without
saying, on the basis of the above considerations, that I hold a contrary
view to this finding by the Court. Indeed, that is the first reason for my
vote against subparagraphs (2) and (3) of the operative clause.

     C. The Ex Novo Delimitation of Maritime Areas Effected by
                          the Judgment

1. The Parties’ maritime claims and the question of defining the “area
   in dispute”
   111. In the present case, the Parties have adopted fundamentally dif-
ferent approaches towards the delimitation of their “single maritime
boundary” in the Caribbean Sea. Nicaragua contends that there is no
existing maritime boundary and requests the Court to draw a boundary
line. As for Honduras, it maintains that an accepted traditional maritime
boundary line already exists along the 15th parallel and asks the Court to
confirm that boundary line accordingly. These positions of principle have
governed the respective written and oral pleadings of the two Parties and
also the terms of their final submissions.

                                                                          158

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                   814

  112. Thus Nicaragua requests the Court to adjudge and declare that :
    “[t]he bisector of the lines representing the coastal fronts of the two
    Parties as described in the pleadings, drawn from a fixed point
    approximately 3 miles from the river mouth in the position
    15° 02′ 00″ N and 83° 05′ 26″ W, constitutes the single maritime
    boundary for the purposes of the delimitation of the disputed areas
    of the territorial sea, exclusive economic zone and continental shelf
    in the region of the Nicaraguan Rise”.

  113. Honduras, for its part, requests the Court to adjudge and declare
that :
    “[east] of the point at 14° 59.8′ N latitude, 83° 05.8′ W longitude, the
    single maritime boundary which divides the respective territorial
    seas, exclusive economic zones and continental shelves of Honduras
    and Nicaragua follows 14° 59.8′ N latitude, as the existing maritime
    boundary, or an adjusted equidistance line, until the jurisdiction of a
    third State is reached”.
   114. For the delimitation, one initial consequence of these claims by
the Parties is that the “area in dispute” as defined by them does not cor-
respond to the “area” in which the maritime delimitation must be effected,
taking account of the coastal geography concerned by the delimitation.
The bisector line claimed by Nicaragua on the basis of the entire coastal
fronts of both Parties, the line of the 15th parallel North claimed by Hon-
duras and, for the purposes of the argument, the 80th meridian West
form a triangular “area in dispute” which is an entirely artificial one in
the sense that it is divorced from the reality of the geographical, legal and
historical circumstances of a case which concerns the delimitation of
maritime areas situated north and south of the mouth of the River Coco
close to Cape Gracias a Dios.

   115. The majority of the Court appears to presuppose that an equal or
almost equal sharing of the above triangle would represent, in the present
circumstances, an equitable outcome. I do not agree. It is true that the
ratio between the areas of the triangle attributed to Nicaragua and those
attributed to Honduras is approximately 3 : 4 (1 : 1.3) in favour of Hondu-
ras (including a significant extension in terms of territorial sea because of
the islands). However, we cannot ignore the fact that, while the bisector
claimed by Nicaragua was certainly designed to back up its relatively
recent political ambitions (1994-1995) to go beyond the 82nd meridian
and reach the 17th parallel near Rosalinda Bank, it lacked any legal cred-
ibility, since the bisector in question was based on : (1) all the coastal
fronts of both States regardless of their relationship with the area of
delimitation and, moreover, (2) those fronts were replaced by straight
lines which bore no relation to the physical geography of the coast.


                                                                         159

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    815

   116. To support its bisector line the Applicant, Nicaragua, chose to
invoke equity or equitable principles relating to the delimitation of the
continental shelf and the exclusive economic zone, while leaving the par-
ticularities of the delimitation of the territorial sea in the background.
Honduras, for its part, defended the traditional maritime line along the
15th parallel between Cape Gracias a Dios and the 82nd meridian as the
boundary for the three areas in dispute.
   117. In defining the “area in dispute”, the bisector line claimed by the
Applicant is a device that creates a distortion and an inequitable outcome
in this case. The Judgment does not correct this effect. It therefore does
not discourage this sort of claim by States. It should be added that the
Respondent’s main position did not initially help to restore a more bal-
anced definition of the “area in dispute” as regards its southern limit
(Honduras’s alternative submission of an adjusted equidistance line was
presented at the hearings). Consequently, the lines principally claimed by
the Parties resulted in the area in which their respective claims overlap
being situated north of the 15th parallel.


2. The law applicable to maritime delimitation
  118. Honduras (5 October 1993) and Nicaragua (3 May 2000) having
become parties to the 1982 United Nations Convention on the Law of
the Sea, the Convention is now in force between the Parties. The relevant
articles of the Convention are therefore applicable as treaty law in the
present dispute, as is very rightly indicated by the Judgment (para. 261).
However, the weight of tradition being what it is, the overall structure of
the Judgment is based more on the case law than on the text of the Con-
vention. For example, it is difficult to explain, given the geomorphologi-
cal problems raised by the mouth of the River Coco, why there is no
mention in the Judgment of Articles 7 (2) and 9 of the Convention. In
contrast, the references to case law are numerous, often to the detriment
of the particular nature of delimitation of the territorial sea.


3. Areas to be delimited and the methodology adopted by the Judgment :
   the abandonment of equidistance and delimitation in stages in favour
   of the bisector method
   119. In paragraph 262, the Judgment addresses the various maritime
areas to be delimited by the Court by means of a single maritime bound-
ary and comes to certain conclusions on the methodology to be used in
the delimitation. The Judgment acknowledges (1) that in the western part
of the area to be delimited, the Parties’ mainland coasts are adjacent and
that, for some distance, the boundary will delimit exclusively their terri-
torial seas ; (2) that the four islands in dispute north of the 15th parallel,
attributed by the Judgment to Honduras, and Edinburgh Cay, the Nica-

                                                                          160

                   DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    816

raguan cay south of the 15th parallel, are entitled to generate their own
territorial seas for the coastal States. It also indicates that, as regards
these islands, no claim has been made by either Party for maritime areas
other than the territorial sea.
   120. I accept those clarifications, but what I find considerably less
acceptable are the findings of the Judgment as regards the methodology
to be used in order to determine the course of the single maritime bound-
ary, not, it is true, in terms of the principles, but as regards their applica-
tion in the present case. Thus I readily admit that the Court, in order to
perform the task at hand, must first and foremost apply the rules on
delimitation of the territorial sea, without forgetting that the ultimate
task is to draw a single maritime boundary that will also be valid for
other purposes.
   121. However, the Judgment does not do this. In fact, what it does is
to reject out of hand the equidistance method that is specifically and
expressly referred to in Article 15 (Delimitation of the territorial sea) of
the 1982 Convention on the Law of the Sea, relying on the existence of
“special circumstances” in order to consider the issue thereafter in terms
of the Convention’s rules on delimitation of the exclusive economic zone
(Art. 74) and the continental shelf (Art. 83) — which, where no agree-
ment exists between the Parties, only oblige the Court to apply such
delimitation “on the basis of international law, as referred to in Article 38
of the Statute of the International Court of Justice, in order to achieve an
equitable solution” — and indeed in terms of the customary rule which it
calls the “equitable principles/relevant circumstances method” (para. 271
of the Judgment).
   122. Consequently, the efforts of recent years to make judicial deci-
sions on maritime delimitations more objective by firstly drawing a
provisional equidistance line, even if this subsequently has to be
adjusted in the light of “special” or “relevant” circumstances, have thus
been set aside. There is thus a return to the idea of sui generis solutions
for each delimitation, in other words a relapse into pragmatism and
subjectivity.

   123. The least that can be said is that the Judgment does not put the
equidistance method at the centre of the approach to be followed in the
present case for the course of the single maritime boundary, except for
the segment delimiting the territorial seas of the islands. According to the
Judgment, a series of difficulties made it impossible for the Court to iden-
tify base points and construct a provisional equidistance line for the sin-
gle maritime boundary delimiting maritime areas off the Parties’ main-
land coasts (para. 280). Let us see what these “difficulties” are.

  124. First, the Judgment recalls that neither Party has as its main
argument a call for a provisional equidistance line as the most suitable
method of delimitation, before subsequently acknowledging that, at the
end of its oral argument, Honduras presented a provisional equidistance

                                                                           161

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    817

line as an “alternative solution” to its favoured one of using the 15th par-
allel. This line (with an azimuth of approximately 78° 48′) is drawn from
a pair of base points fixed at the low-water line of the apparent eastern-
most endpoint of the mainland Honduran and Nicaraguan coasts at
Cape Gracias a Dios, as identified from a recent satellite photograph.
The line was adjusted by Honduras to take account of the 12-mile terri-
torial seas of the cays lying north and south of the 15th parallel (see
para. 276 of the Judgment).

   125. The Parties’ positions regarding the equidistance method differ
considerably. One of the Parties, Honduras, as we have just indicated,
put forward a provisional equidistance line drawn from two base points,
situated on the mainland coasts of one and the other of the Parties, and
also asked the Court in its final submissions, as an alternative to the line
of the 15th parallel, for an adjusted equidistance line. Nicaragua, on the
other hand, maintained throughout the proceedings and in its final sub-
missions that the method of equidistance and special or relevant circum-
stances would not be appropriate for the purposes of delimitation in the
present case because, it contended, of the instability of the mouth of the
River Coco. For Nicaragua, the Court has to construct the whole of the
single maritime boundary on the basis of the bisector of the angle formed
by two straight lines representing the entire coastal front of both Parties
(azimuth 52° 45′ 21″).

   126. The Judgment then considers the difficulties of a geographical
and geological nature indicated by the Parties. In this respect, it is
emphasized that Cape Gracias a Dios, where the land boundary ends, is
a sharply convex territorial projection abutting a concave coastline on
either side to the north and south-west. In such a geographical configura-
tion, the pair of base points to be located on either bank of the River Coco
would, according to the Judgment, assume considerable dominance in
constructing an equidistance line and, given their close proximity to each
other, any error in situating them would become disproportionately mag-
nified in the resulting equidistance line, especially as it travelled out from
the coast. Moreover, the sediment carried to and deposited at sea by the
River Coco is said to have caused its delta, as well as the coastline north
and south of the Cape, to exhibit a very active morpho-dynamism. And
the Judgment concludes that continued accretion at the Cape might
render any equidistance line so constructed today arbitrary and un-
reasonable in the near future (Judgment, para. 277).
   127. The Judgment also adds that the Parties themselves have not
claimed or accepted any viable base points at Cape Gracias a Dios, and
that differences apparently still remain between the Parties as to the inter-
pretation and application of the King of Spain’s 1906 Arbitral Award in
respect of sovereignty over the islets formed near the mouth of the River
Coco and the establishment of the extreme common boundary point on
the coast of the Atlantic (Judgment, paras. 278 and 279).

                                                                          162

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                    818

   128. Of all the considerations and difficulties mentioned in the Judg-
ment in order to justify the Court’s decision not to use the equidistance
method in the present case, even as an initial provisional measure, the
only ones which in my opinion might be upheld are those concerning the
geographical configuration of the coastline on either side of Cape Gra-
cias a Dios and the marked instability of the delta of the River Coco at
its mouth. These are two elements of physical geography to be taken into
account by the Court in the delimitation exercise, but, in my view, neither
of them justifies abandoning the equidistance method in favour of one
such as the bisector, which creates far more serious problems of law and
equity than equidistance.

   129. The solution advocated by the 1982 Convention on the Law of
the Sea, where physical circumstances of this type are present, is to use
the “straight baselines” method to identify the base points (Articles 7 and
9 of the Convention), rather than a method such as the bisector, which is
unable in the present circumstances to safeguard the principle of non-
encroachment. When the Court ruled out the equidistance method in 1969,
it did so precisely in view of the coastal configuration concerned, to avoid
the areas situated off the coastal front of the other State from being
amputated by the equidistance line. In the present case, the opposite
occurs. In fact, over the first segment of the delimitation line, the equi-
distance method would make it possible to safeguard non-encroachment
or ensure non-amputation of the areas situated off the coastal fronts of
both Parties, whereas the bisector method selected by the Judgment, on
the contrary, proves incapable of doing this as far as Honduras is con-
cerned.
   130. The macro-geographic basis underlying the bisector method
means that it is not suitable for delimitations in proximity to coastlines
and, consequently, for the delimitation of territorial seas. However, in the
present case, the line of the single maritime boundary, which begins by
delimiting only the territorial seas of the two States for a certain distance,
passes too close to the mainland coast of Honduras because of the use of
the bisector method. This line is therefore inequitable and it is so in a
maritime area in which security and defence interests are bound to pre-
vail over economic considerations. That is one of the reasons why I reject
the application of the bisector method to the first segment of the line of
maritime delimitation established by the Judgment.

  131. And I am all the more adamant in my rejection because I am by
no means convinced that “the construction of an equidistance line from
the mainland is not feasible”, as asserted by the Judgment (para. 283).
During the oral proceedings, both Parties presented sketch-maps which
showed various provisional equidistance lines. Today, the technology
exists to do this (satellite photography, for example), and the legal means
are available (straight base lines) to overcome any difficulties that might
arise, for the base points selected, from the instability of the mouth of the

                                                                          163

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                 819

River Coco for the foreseeable future. Thus I do not consider it “neces-
sary”, to use the term included in Article 15 of the 1982 Convention, to
abandon the equidistance method.

  132. Lastly, I cannot accept the argument that the existence of only
two base points on the mainland coasts in question of Honduras and
Nicaragua has to be regarded as a circumstance that precludes the equi-
distance method. It is a reflection of the coastal geography, and not in
any way a factor of inequity. Otherwise, in the case concerning the Land
and Maritime Boundary between Cameroon and Nigeria (Cameroon v.
Nigeria), the Court would not have selected only two base points as
“land-based anchorage points to be used in the construction of the equi-
distance line” (Judgment, I.C.J. Reports 2002, p. 443, para. 292). In the
maritime areas a long way from the coast, any possible inequities result-
ing from the application of the equidistance method could, moreover, be
corrected by an equitable adjustment of the provisional equidistance line.



4. The bisector in the Judgment and its construction (coastal fronts)
   133. The Judgment of the Court has not adopted the delimitation lines
requested by either of the Parties. With regard to Honduras, it rejects the
line of the 15th parallel as well as an adjusted equidistance line. But the
Judgment also rejects the bisector of the angle formed by two lines rep-
resenting the entire coastal front of each State (azimuth 52° 45′ 21″)
requested by Nicaragua, those lines being straight lines constructed by
the Applicant through a process of “planing” or “smoothing” the coastal
geography of Honduras.

   134. However, the Judgment has chosen to use the bisector method to
determine the course of the single maritime boundary established by the
Court itself. In this respect, the Court begins by acknowledging that the
use of the bisector — the line formed by bisecting the angle created by the
linear approximations of coastlines — has proved to be a viable substi-
tute method in certain circumstances “where equidistance is not possible
or appropriate” (Judgment, para. 287). It should, nevertheless, be noted
that the Court’s jurisprudence referred to in support of this first finding
does not concern cases in which delimitation of the territorial sea was at
issue.
   135. The Judgment then turns to the relative advantages of the two
delimitation methods under consideration for assessing the “actual coastal
geography”, concluding that the bisector method seeks to approximate
the relevant coastal relationships, but does so on the basis of the macro-
geography of a coastline as represented by a line drawn between two
points on the coast, hence the need for care to be taken to avoid “com-
pletely refashioning nature” (Judgment, para. 289). This part of the Judg-

                                                                       164

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                   820

ment is a little too abstract. The Court should have assessed the virtues of
the bisector method in relation to the actual “coastal configuration” in
the present case in order to arrive at the area where the delimitation has
to be made. Indeed, as scholarly opinion has not failed to emphasize :

       “The bisector method is possible only where two clearly distin-
    guished coastlines form a sharply defined angle ; if not, it rests on
    artificially reconstructed coastal directions.” (Prosper Weil, Perspec-
    tives du droit de la délimitation maritime, 1988, p. 65 ; The Law of
    Maritime Delimitation — Reflections, 1989, p. 59.)
  136. But the Judgment becomes more concrete when, having examined
the various circumstances raised by Nicaragua to justify the use of the
bisector method in the present case, including the equitable nature of its
bisector, it declares :
       “The Court is not persuaded in the present case as to the perti-
    nence of these factors and does not find them legally determinative
    for the purposes of the delimitation to be effected. Rather, the key
    elements are the geographical configuration of the coast, and the geo-
    morphological features of the area where the endpoint of the land
    boundary is located.” (Para. 292 ; emphasis added.)

  137. Thus there is in the Judgment a total symmetry between the rea-
soning which has led the majority to reject the equidistance method and
that which has persuaded it to adopt the bisector method. For my part, I
do not think that there must necessarily be a cause and effect relationship
between these two methods, or that a bisector is the only possible means
of achieving an equitable solution in this case.
  138. I see just the opposite, since in terms of maritime areas, the bisec-
tor method imposes on one Party alone, Honduras, the burden of a geo-
graphical and morphological situation that is shared by both Parties, as it
exists along the entire coastline, both north and south of the mouth of the
River Coco, as the Judgment itself acknowledges. Added to that, the
Judgment does not make any equitable adjustment of the bisector line in
favour of Honduras, to compensate for this burden which Honduras has
to bear alone.
  139. The considerations of the Judgment regarding the choice of the
Parties’ coastal fronts for the purposes of the application of the bisector
method by the Court do not suggest that any factor of equity in favour of
Honduras was taken into account. It is true that the Court dismisses, as
we have said, Nicaragua’s proposal that the coastal front should extend
for Honduras from Cape Gracias a Dios to the border with Guatemala
and for Nicaragua from Cape Gracias a Dios to its border with
Costa Rica, because such a proposal would give rise to “an exaggeratedly
acute angle to bisect” (azimuth 52° 45′ 21″). In fact, the straight line run-
ning from Cape Gracias a Dios to the border with Guatemala as pro-

                                                                         165

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                  821

posed by Nicaragua would cut off a significant portion of Honduran
territory falling north of this line (Judgment, para. 295). The rejection of
this line therefore has nothing to do with equity.
   All the Court has done is to restore the actual coastal geography of
Honduras which had been “planed” in the Applicant’s proposal. Fur-
thermore, the choice by the majority of the bisector method has had the
effect of extending the relevant coasts for the purposes of the delimita-
tion, since in order to apply that method, “coastal fronts” have to be
used instead of “base points”. Hence the relevant coast from Cape Falso
to Laguna Wano put forward by Honduras was rejected in favour of
longer coastal fronts.
   140. Similarly, a coastal front extending from Cape Camarón to the
Río Grande would, according to the Judgment, lead to overcompensa-
tion because the line would run entirely over the Honduran mainland and
thus would deprive the significant Honduran land mass lying between the
sea and the line of any effect on the delimitation (para. 297). The azimuth
of the angle of the Camarón-Rio Grande bisector is 64° 92′.
   141. But the Court also rejects the front from Cape Falso to
Punta Gorda, even though it indisputably faces the disputed area, as the
Judgment itself acknowledges. It does so, according to the Judgment, on
the grounds that its length (some 100 kilometres) is not sufficient to
reflect a coastal front more than 100 nautical miles out to sea, especially
if account is taken of how quickly to the north-west the Honduran coast
turns away from the area to be delimited after Cape Falso, as it continues
past Punta Patuca and up to Cape Camarón. Cape Falso, according to
Honduras, constitutes the major “turn” in its mainland coast (para. 296).

  142. It must be borne in mind that the azimuth of the angle of the
Cape Falso-Punta Gorda bisector is even so 70° 54′. But that was not yet
enough for the majority. Finally, the Court has settled on a Honduran
coastal front extending from Cape Gracias a Dios to Punta Patuca and a
Nicaraguan front from Cape Gracias a Dios to Wouhnta, which the
Judgment considers to be of sufficient length “to account properly for the
coastal configuration in the disputed area” (Judgment, para. 298). The
bisector of the angle formed by these two coastal fronts has an azimuth
of 70° 14′ 41.25″. This is the azimuth of the bisector in the Judgment.

  143. Yet if we compare this azimuth in the Judgment with that of a
provisional equidistance line (approximately 78° 48′) drawn from base
points situated north and south of the mouth of the River Coco, we note
that the difference between the two azimuths is more than 8°. That
explains a great many things, including my rejection of the two segments
of the single maritime boundary based on the Judgment’s bisector. The
geographical and geomorphological difficulties referred to by the Court
cannot justify the choice of a delimitation method that is so inequitable
for one of the Parties. The result of the application of the bisector
method in fact provides confirmation that it is not a neutral means made

                                                                        166

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                  822

necessary in order to overcome the physical problems that are shared by
both Parties’ relevant coastal fronts.
   144. A difference of 8° is a huge disparity. I cannot accept it as the
equitable solution advocated by the 1982 United Nations Convention on
the Law of the Sea, especially when it is combined with breaches of the
principle of non-encroachment in the first sector of delimitation. In my
view, beyond the islands, an equitable solution would be an equidistance
line drawn from the mainland (azimuth approximately 78° 48′), with pos-
sibly some adjustments of the line towards the north, but well to the
south of the Judgment’s bisector line (70° 14′ 41.25″).

   145. Let it also be noted that the coast between Cape Falso and
Punta Patuca is a part of the Honduran coastline oriented towards the
north-east, which does not directly adjoin the space or area for delimita-
tion. I had always thought that the coasts concerned by a delimitation
constituted an objective geographic fact which did not change according
to the delimitation method used by the judge. In this Judgment, however,
that assumption seems to have been abandoned, since the coasts con-
cerned by the present delimitation expand and contract depending on the
method chosen or even the azimuth selected.

5. Application of equidistance to the delimitation around the islands

   146. My criticism of the single maritime boundary line in the Judg-
ment only concerns the segments which follow the bisector selected by
the Court. It thus does not apply to the segment of the line which effects
the delimitation around the islands. In this section of the maritime
boundary, the Court has fully applied Articles 3, 15 and 121 of the
United Nations Convention on the Law of the Sea of 1982, which con-
stitutes the law in force between the Parties. Nicaragua’s claim that
would have enclosed the islands attributed to Honduras within a terri-
torial sea of 3 nautical miles was consequently rejected by the Judgment.
   147. Each of the islands concerned — Bobel Cay, Savanna Cay, Port
Royal Cay and South Cay for Honduras and Edinburgh Cay for Nica-
ragua — is accorded a 12-mile territorial sea, and the overlapping areas
between these territorial seas of Honduras and Nicaragua, both north
and south of the 15th parallel, are delimited by application of the equi-
distance method. The Court first drew a provisional equidistance line,
using the co-ordinates for these islands as the base points for their terri-
torial seas, and then constructed the median line in the overlapping areas.
Lastly, having established that there were no special circumstances war-
ranting an adjustment, it adopted this provisional line as the line of
delimitation (para. 304). The course of the delimitation line lies partly
south of the 15th parallel, as the existence of any kind of maritime
boundary along that parallel, based on the tacit agreement of the Parties,
is rejected by the Judgment (see above).

                                                                        167

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                  823

6. The demarcation by the Mixed Commission of 1962 and the starting-
   point of the single maritime boundary

   148. The two Parties agreed in their written pleadings that, in view of
the continued eastward accretion of Cape Gracias a Dios as a result of
alluvial deposits, the starting-point of the maritime boundary to be
drawn by the Court should be located 3 nautical miles seaward from the
mouth of the River Coco. However, two differences remained between
them : (1) from where on the River Coco those 3 miles should be meas-
ured ; and (2) in what direction. Moreover, during the oral proceedings
and in its final submissions, Nicaragua requested the Court to adjudge
and declare that “[t]he starting-point of the delimitation is the thalweg of
the main mouth of the River Coco such as it may be at any given
moment as determined by the Award of the King of Spain of 1906”
(Judgment, para. 19).
   149. However, the two Parties left the Court the task of establishing
the starting-point of the single maritime boundary. This starting-point
was set by the Judgment 3 miles out to sea from the point identified in the
River Coco by the Mixed Commission in 1962, as Honduras wished, but
it has been placed along the azimuth of the bisector, as proposed by
Nicaragua (Judgment, para. 311). The co-ordinates of the starting-point
thus decided by the Court are 15° 00′ 52″ of latitude north and 83° 05′ 58″
of longitude west (subparagraph (2) of the operative clause).
   150. I disagree with the location of this point as decided by the Judg-
ment because, in my view, it should have been a point equidistant from
the base points situated north and south of the mouth of the River Coco.
The point chosen by the majority is not a neutral one in relation to the
principal claims of the Parties. Moreover, although it does not prejudge
the negotiations between the Parties referred to below, it could nonethe-
less make these more difficult.
   151. In contrast, I endorse the Court’s finding that the Parties must
negotiate in good faith with a view to agreeing on the course of the
delimitation line in the territorial sea between the endpoint of the land
boundary as established by the 1906 Arbitral Award and the starting-
point of the maritime delimitation in the present Judgment (subpara-
graph (4) of the operative clause).

7. The endpoint of the single maritime boundary, bilateral treaties and
   third States

  152. The solution provided by the Judgment to the question of defin-
ing the endpoint of the maritime boundary gives rise to even more serious
problems than those concerning the starting-point. In its written plead-
ings, Nicaragua explains that it draws its bisector up to the area of the
seabed occupied by the Rosalinda Bank, in which area the claims of third
States come into play (Judgment, para. 313). Further, Nicaragua’s final
submissions refer to the delimitation of areas “in the region of the Nica-

                                                                        168

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                   824

raguan Rise”, without saying anything about the endpoint (Judgment,
para. 19).
   153. For its part, Honduras in its pleadings suggests that Colombia
has interests under various treaties that would be affected by a delimita-
tion continuing beyond the 82nd meridian. All the maps produced by
Honduras seem to take the 82nd meridian as the implied endpoint to the
delimitation, including that displaying Honduras’s adjusted equidistance
line (Judgment, para. 313). In its third final submission, Honduras asks
the Court to draw the maritime boundary “until the jurisdiction of a
third State is reached” (Judgment, para. 19). In the light of the wording
of this final submission, as well as the written pleadings and maps pre-
sented by Honduras, that expression cannot be interpreted as modifying
the position that the endpoint for the delimitation cannot be located
beyond the 82nd meridian.
   154. In paragraphs 314 to 319 of the Judgment, the Court considers
the various possibilities open to it as regards the question of the endpoint
of the line and analyses the potential third-State interests beyond the
82nd meridian, namely those of Colombia and Jamaica. The Court
arrives at the conclusion that it cannot draw a delimitation line that
would intersect with the line established by the 1993 Treaty between
Colombia and Jamaica, but that it can state that the maritime delimita-
tion between Honduras and Nicaragua extends beyond the 82nd merid-
ian without prejudicing Colombia’s rights under its treaty with Nicara-
gua of 1928 and with Honduras of 1986.

  155. Hence the Judgment states that
    “[t]he Court may accordingly, without specifying a precise endpoint,
    delimit the maritime boundary and state that it extends beyond the
    82nd meridian without affecting third-State rights” (para. 319 of the
    Judgment and p. 761, sketch-map No. 7 of said Judgment).
To my great regret, I cannot be as certain as the Judgment with regard to
this finding. That the Court can “delimit the maritime boundary” in the
present case is one thing, but that it can do so beyond the 82nd meridian
without affecting the rights of third States is quite another.
   156. It is true that, in its reasoning, the Judgment adds the following
important detail : “[the Court’s] consideration of these interests is without
prejudice to any other legitimate third party interests which may also
exist in the area” (para. 318). The legitimate interests of third States “in
the area” delimited by the Judgment would thus seem duly protected.
However, there remains the question of the rights and legitimate interests
of third States in the maritime areas adjacent to the area that has been
delimited. The presence of Nicaragua north of the 15th parallel and east
of the 82nd meridian can only prejudice the rights and interests of
Colombia, since the latter is no longer protected by the delimitation line
of the 1986 Treaty with Honduras and is therefore exposed to claims
from Nicaragua to the south and east of that line. This is the reason why,

                                                                         169

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                   825

in my opinion, the delimitation east of the 82nd meridian in the Judg-
ment could impair the rights and legal interests of third States that were
not parties to the present case.
   157. Moreover, I am also opposed to the delimitation east of the
82nd meridian because Honduras has invoked in this case the maritime
delimitation treaty concluded with Colombia in 1986 which is still in
force between the two States and registered with the Secretariat of the
United Nations. Yet the delimitation effected by the Judgment takes no
account of that treaty concluded between the Respondent in the present
case and a third State. That is surprising. Why ? Because the dispute
regarding the treaty in question was not included by the Applicant, Nica-
ragua, within the subject of the dispute as defined in its Application insti-
tuting these proceedings, nor did it ask the Court, in its final submissions,
to rule on any legal aspect of the dispute between the Parties concerning
that treaty.
   158. In the light of these considerations, going beyond the 82nd merid-
ian implicitly involves taking a position on a dispute which does not fall
within the subject of the one here and which consequently was not
addressed by the Parties during the present case. Yet this raises a juris-
dictional issue deserving of particular consideration which is absent from
the Judgment. A maritime delimitation line in itself cannot settle a dis-
pute concerning the treaty-making power of States and the validity of the
treaties thus concluded.

   159. Can the Court, within the context of the present case, take deci-
sions on the maritime delimitation between the Parties which have the
effect of laying to one side for all practical purposes the 1986 Treaty
between Honduras and Colombia without determining beforehand the
status of that treaty ? I do not think so, since according to Articles 74 and
83 of the 1982 United Nations Convention on the Law of the Sea, the
delimitation of the exclusive economic zone and of the continental shelf
must be effected “on the basis of international law, as referred to in Arti-
cle 38 of the Statute of the International Court of Justice, in order to
achieve an equitable solution”.

8. Conclusion
   160. I have voted against subparagraphs (2) and (3) of the Judgment’s
operative clause because I believe that the line of single maritime delimi-
tation contained in the Judgment does not entirely comply with the rele-
vant requirements of the 1982 United Nations Convention on the Law of
the Sea, except as regards the section around the islands (the second sec-
tion of the line).
   161. For the first section, which begins by delimiting for a certain dis-
tance the Parties’ mainland territorial seas, it is obvious that the general
rule of equidistance contained in Article 15 of the 1982 Convention has
not been applied. This has been rejected for the first time in the Court’s

                                                                         170

                  DISPUTE (DISS. OP. TORRES BERNÁRDEZ)                  826

jurisprudence in relation to the territorial sea, and from the start of the
delimitation exercise, in favour of a bisector which is unable to secure the
principle of non-encroachment with regard to Honduras’s mainland
coasts. In the Judgment, the bisector method chosen is justified on the
grounds that the configuration of the mainland coasts in question and the
instability of the mouth of the River Coco are said to constitute “special
circumstances” within the meaning of the second sentence of the above-
mentioned Article 15. I cannot accept this justification, since the remedy
for such situations under the 1982 Convention is not the bisector method,
but that of straight baselines (Art. 7, para. 2, and Art. 9 of the Conven-
tion). That being so, and the Judgment having rejected the historic titles
(uti possidetis juris) relied upon by Honduras, it is not in any way “nec-
essary” to delimit the territorial sea other than by the median line (equi-
distance method) provided for in Article 15 of the 1982 Convention.


   162. As regards the third section, which delimits only the exclusive
economic zone and the continental shelf, the bisector in the Judgment is
likewise unable, in my view, to achieve an equitable solution. Firstly, the
construction of the bisector makes it necessary to bring into play a Hon-
duran coast (from Cape Falso to Punta Patuca) which does not directly
adjoin the area of delimitation. Secondly, and above all, the azimuth of
the angle of the Judgment’s bisector line is not justified by the relation-
ship between the coasts directly involved in the delimitation, nor by the
historical circumstances of the dispute. A bisector line where the azimuth
of its angle favours one of the Parties by a difference of 8° compared with
the azimuth of the angle of the provisional equidistance line drawn from
base points situated north and south of the River Coco is not an equita-
ble result, since in the present case, the Judgment invokes no “relevant
circumstance” that would warrant adjusting the provisional equidistance
line on such a scale. This is particularly true when one bears in mind that
the circumstance of the instability of the coasts and river mouth referred
to above is common to the coastal fronts of both States. Finally, the fact
that the line delimiting the third section extends beyond the 82nd merid-
ian raises jurisdictional questions concerning the treaty concluded in 1986
between Honduras and Colombia, and as regards Colombia’s rights and
legal interests in the maritime areas lying south and east of the delimita-
tion effected by that treaty.


                               (Signed) Santiago TORRES BERNÁRDEZ.




                                                                        171

